--------------------------------------------------------------------------------

"The Bank of New York" logo

 

 

364-DAY CREDIT AGREEMENT

dated as of June 5, 2002

among

CLECO CORPORATION,
as Borrower

The Lenders Party Hereto

BANK ONE, NA,
as Syndication Agent

WESTDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH
as Documentation Agent

THE BANK OF TOKYO-MITSUBISHI, LTD.,
as Managing Agent

CREDIT SUISSE FIRST BOSTON and SOCIETE GENERALE,
as Co-Agents

and

THE BANK OF NEW YORK
as Administrative Agent

                                   

BNY CAPITAL MARKETS, INC.,
as Lead Arranger and Book Manager

 

Bryan Cave LLP

245 Park Avenue

New York, New York 10167

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page



ARTICLE 1. DEFINITIONS



1



 

Section 1.1 Defined Terms



1



 

Section 1.2 Terms Generally



15



 

Section 1.3 Accounting Terms



15



 

 

 

ARTICLE 2. AMOUNT AND TERMS OF LOANS



15



 

Section 2.1 Revolving Credit Loans



15



 

Section 2.2 Notes



15



 

Section 2.3 Revolving Credit Loans; Procedure



16



 

Section 2.4 Competitive Bid Loans; Procedure



17



 

Section 2.5 Termination, Reduction and Increase of Aggregate Commitments



19



 

Section 2.6 Prepayments of the Loans



21



 

Section 2.7 Conversions and Continuations



21



 

Section 2.8 Interest Rate and Payment Dates



22



 

Section 2.9 Substituted Interest Rate



23



 

Section 2.10 Taxes



24



 

Section 2.11 Increased Costs; Illegality



26



 

Section 2.12 Break Funding Payments



27



 

Section 2.13 Lenders' Records



28



 

Section 2.14 Extension of Commitment Period and Maturity Date



28



 

Section 2.15 Substitution of Lender



29



 

 

 

ARTICLE 3. FEES; PAYMENTS



30



 

Section 3.1 Fees



30



 

Section 3.2 Pro Rata Treatment and Application of Principal Payments



30



 

 

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES



31



 

Section 4.1 Subsidiaries; Capitalization



31



 

Section 4.2 Existence and Power



32



 

Section 4.3 Authority



32



 

Section 4.4 Binding Agreement



32



 

Section 4.5 Litigation and Regulatory Proceedings



32



 

Section 4.6 Required Consents



33



 

Section 4.7 No Conflicting Agreements, Compliance with Laws



33



 

Section 4.8 Governmental Regulations



33



 

Section 4.9 Federal Reserve Regulations; Use of Loan Proceeds



33



 

Section 4.10 Plans



34



 

Section 4.11 Financial Statements



34



 

Section 4.12 Property



34



 

Section 4.13 Environmental Matters



34



 

 

 

ARTICLE 5. CONDITIONS TO EFFECTIVENESS



35



 

Section 5.1 Evidence of Action



35



 

Section 5.2 This Agreement



35



 

Section 5.3 Notes



35



 

Section 5.4 Approvals



36



 

Section 5.5 Certain Agreements



36



 

Section 5.6 Opinion of Counsel to the Borrower



36



 

Section 5.7 Terminating Indebtedness



36



 

Section 5.8 Compliance; Officer's Certificate



36



 

Section 5.9 Fees and Expenses



36



--------------------------------------------------------------------------------

 

ARTICLE 6. CONDITIONS OF LENDING - ALL LOANS

42



   Section 6.1    Compliance

42

   Section 6.2    Credit Request; Competitive Bid Request

42

   Section 6.3    Law

42

   Section 6.4    Other Documents

43

      ARTICLE 7. AFFIRMATIVE COVENANTS

43



   Section 7.1    Financial Statements

43

   Section 7.2    Certificates; Other Information

44

   Section 7.3    Legal Existence

44

   Section 7.4    Taxes

45

   Section 7.5    Insurance

45

   Section 7.6    Payment of Indebtedness and Performance of Obligations

45

   Section 7.7    Condition of Property

45

   Section 7.8    Observance of Legal Requirements

45

   Section 7.9    Inspection of Property; Books and Records; Discussions

46

   Section 7.10    Licenses, Intellectual Property

46

   Section 7.11    Capitalization

46

   Section 7.12    Material/Immaterial Designation of Subsidiaries

46

   Section 7.13    Use of Proceeds

47

      ARTICLE 8. NEGATIVE COVENANTS

47



   Section 8.1    Indebtedness

47

   Section 8.2    Liens

48

   Section 8.3    Merger, Consolidation, Purchase or Sale of Assets, Etc

50

   Section 8.4    Loans, Advances, Investments, etc

51

   Section 8.5    Amendments, etc. of Employee Stock Ownership Plan

52

   Section 8.6    Restricted Payments

52

   Section 8.7    Transactions with Affiliates

52

   Section 8.8    Restrictive Agreements

53

   Section 8.9    Permitted Hedge Agreements

53

      ARTICLE 9. EVENTS OF DEFAULT

53



      ARTICLE 10. THE ADMINISTRATIVE AGENT

56



   Section 10.1    Appointment

56

   Section 10.2    Delegation of Duties

56

   Section 10.3    Exculpatory Provisions

56

   Section 10.4    Reliance by Administrative Agent

57

   Section 10.5    Notice of Default

57

   Section 10.6    Non-Reliance on Administrative Agent and Other Lenders

57

   Section 10.7    Administrative Agent in Its Individual Capacity

58

   Section 10.8    Successor Administrative Agent

58

      ARTICLE 11. OTHER PROVISIONS

59



   Section 11.1    Amendments and Waivers

59

   Section 11.2    Notices

59

   Section 11.3    Survival

60

   Section 11.4    Expenses; Indemnity; Damage Waiver

60

   Section 11.5    Lending Offices

62

   Section 11.6    Assignments and Participations

62

   Section 11.7    Counterparts; Integration; Effectiveness

64

(ii)

--------------------------------------------------------------------------------

 

   Section 11.8    Severability

64

   Section 11.9    Right of Set-off

64

   Section 11.10    Governing Law; Jurisdiction; Consent to Service of Process

65

   Section 11.11    WAIVER OF JURY TRIAL

65

   Section 11.12    Headings

65

 

 

SCHEDULES:

Schedule 1.1

List of Existing Letters of Credit

Schedule 4.1

List of Subsidiaries

Schedule 4.5

List of Litigation and Regulatory Proceedings

Schedule 4.13

List of Environmental Matters

Schedule 8.2

List of Existing Liens

Schedule 8.8

List of Existing Restrictions

EXHIBITS:

Exhibit A

List of Commitments

Exhibit B

Form of Note

Exhibit C

Form of Credit Request

Exhibit D

Form of Competitive Bid Request

Exhibit E

Form of Invitation to Bid

Exhibit F

Form of Competitive Bid

Exhibit G

Form of Competitive Bid Accept/Reject Letter

Exhibit H

Form of Competitive Bid Loan Confirmation

Exhibit I

Form of Notice of Conversion/Continuation

Exhibit J

Form of Assignment and Acceptance Agreement

Exhibit K

Form of Opinion of Counsel to the Borrower

Exhibit L

Approved Subordination Terms

Exhibit M

Form of Compliance Certificate

(iii)

--------------------------------------------------------------------------------

 

     364-DAY CREDIT AGREEMENT, dated as of June 5, 2002, by and among CLECO
CORPORATION, the Lenders party hereto, BANK ONE, NA, as syndication agent
hereunder, WESTDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH, as
documentation agent hereunder, THE BANK OF TOKYO-MITSUBISHI, LTD., as managing
agent hereunder, CREDIT SUISSE FIRST BOSTON and SOCIETE GENERALE, as co-agents
hereunder and THE BANK OF NEW YORK, as Administrative Agent for the Lenders
hereunder.

ARTICLE 1 DEFINITIONS

     Section 1.1     Defined Terms

          As used in this Agreement, terms defined in the preamble have the
meanings therein indicated, and the following terms have the following meanings:

          "ABR Advances": the Revolving Credit Loans (or any portions thereof)
at such time as they (or such portions) are made and/or being maintained at a
rate of interest based upon the Alternate Base Rate.

          "Acadia": Acadia Power Holdings LLC, a Louisiana limited liability
company and an indirect wholly-owned Subsidiary.

          "Acadia Entities": collectively, (i) Acadia, (ii) each subsidiary of
Acadia, (iii) Acadia Power Partners LLC, (iv) Acadia Partners Pipeline LLC, (v)
each other corporation in which any of the foregoing owns or controls at least
50% of the outstanding Stock having ordinary voting power to elect a majority of
the board of directors or similar managing body, irrespective of whether a class
or classes shall or might have voting power by reason of the happening of any
contingency, and (vi) each other association, partnership, joint venture or
other business entity, in which any of the foregoing is entitled to share in at
least 50% of the profits and losses, however determined.

          "Accountants": PricewaterhouseCoopers, L.L.P. (or any successor
thereto), or such other firm of certified public accountants of recognized
national standing selected by the Borrower.

          "Administrative Agent": BNY, in its capacity as administrative agent
for the Lenders hereunder.

          "Administrative Questionnaire": an Administrative Questionnaire in a
form supplied by the Administrative Agent.

          "Advance": with respect to a Revolving Credit Loan, an ABR Advance or
a Eurodollar Advance, as the case may be.

          "Affected Advance": as defined in Section 2.10.

          "Affiliate": with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.

          "Agents": collectively, the Administrative Agent, the Syndication
Agent, the Documentation Agent, the Managing Agent and the Co-Agents.

 

--------------------------------------------------------------------------------

 

          "Aggregate Commitments": on any date, the sum of all Commitments on
such date. The initial amount of the Aggregate Commitments on the Agreement Date
is $225,000,000.

          "Agreement": this 364-Day Credit Agreement.

          "Agreement Date": the first date appearing in this Agreement.

          "Alternate Base Rate": on any date, a rate of interest per annum equal
to the higher of (i) the Federal Funds Rate in effect on such date plus 1/2 of
1% or (ii) the BNY Rate in effect on such date.

          "Applicable Facility Fee Percentage": with respect to the amount of
the Aggregate Commitments, at all times during which the applicable Pricing
Level set forth below is in effect, the percentage set forth below next to such
Pricing Level, subject to the provisos set forth below:



Pricing Level



Applicable
Facility Fee
Percentage



Pricing Level I



0.0800%



Pricing Level II



0.1000%



Pricing Level III



1.1250%



Pricing Level IV



0.1500%



Pricing Level V



0.2000%



Pricing Level VI



0.2250%





 

          Changes in the Applicable Facility Fee Percentage resulting from a
change in the Pricing Level shall become effective on the effective date of any
change in the Senior Debt Rating from S&P or Moody's. Notwithstanding anything
herein to the contrary, in the event of a split in the Senior Debt Rating from
S&P and Moody's that would otherwise result in the application of more than one
Pricing Level (had the provisions regarding the applicability of other Pricing
Levels contained in the definitions thereof not been given effect), then the
Applicable Facility Fee Percentage shall be determined using, in the case of a
split by one rating category, the higher Pricing Level, and in the case of a
split by more than one rating category, the Pricing Level that is one level
lower than the Pricing Level within which the higher of the two rating
categories would otherwise fall.

          "Applicable Lending Office": in respect of any Lender, (i) in the case
of such Lender's ABR Advances and Competitive Bid Loans, its Domestic Lending
Office or (ii) in the case of such Lender's Eurodollar Advances, its Eurodollar
Lending Office.

          "Applicable Margin":

                    (a)     subject to the provisions of clause (b) below, with
respect to the unpaid principal amount of Eurodollar Advances and LC Fees at all
times during which the applicable Pricing Level set forth below is in effect,
the percentage set forth below next to such Pricing Level, subject to the
provisos set forth in clause (c) below:

2

--------------------------------------------------------------------------------



Pricing Level



Applicable Margin



Pricing Level I



0.420%



Pricing Level II



0.650%



Pricing Level III



0.750%



Pricing Level IV



0.850%



Pricing Level V



1.050%



Pricing Level VI



1.775%





                         (b)     in the event that the Borrower exercises its
option under Section 2.15(b) to extend the Maturity Date, with respect to the
unpaid principal amount of Eurodollar Advances and LC Fees, at all times from
and after the Commitment Termination Date during which the applicable Pricing
Level set forth below is in effect, the percentage set forth below next to such
Pricing Level, subject to the provisos set forth in clause (c) below:

  

Pricing Level



Applicable Margin



Pricing Level I



0.670%



Pricing Level II



0.900%



Pricing Level III



1.000%



Pricing Level IV



1.100%



Pricing Level V



1.300%



Pricing Level VI



2.275%





                    (c)     Changes in the Applicable Margin resulting from a
change in the Pricing Level shall become effective on the effective date of any
change in the Senior Debt Rating from S&P or Moody's. Notwithstanding anything
herein to the contrary, in the event of a split in the Senior Debt Rating from
S&P and Moody's that would otherwise result in the application of more than one
Pricing Level (had the provisions regarding the applicability of other Pricing
Levels contained in the definitions thereof not been given effect), then the
Applicable Margin shall be determined using, in the case of a split by one
rating category, the higher Pricing Level, and in the case of a split by more
than one rating category, the Pricing Level that is one level lower than the
Pricing Level within which the higher of the two rating categories would
otherwise fall.

          "Applicable Utilization Fee Percentage": with respect to the amount of
the Aggregate Commitments, at all times during which the applicable Pricing
Level set forth below is in effect, the percentage set forth below next to such
Pricing Level, subject to the provisos set forth below:  



Pricing Level



Applicable
Utilization Fee Percentage



Pricing Level I



0.125%



Pricing Level II



0.125%



Pricing Level III



0.125%



Pricing Level IV



0.125%



Pricing Level V



0.125%



Pricing Level VI



0.250%





          Changes in the Applicable Utilization Fee Percentage resulting from a
change in the Pricing Level shall become effective on the effective date of any
change in the Senior Debt Rating from S&P or Moody's. Notwithstanding anything
herein to the contrary, in the event of a split in the Senior

3

--------------------------------------------------------------------------------

Debt Rating from S&P and Moody's that would otherwise result in the application
of more than one Pricing Level (had the provisions regarding the applicability
of other Pricing Levels contained in the definitions thereof not been given
effect), then the Applicable Utilization Fee Percentage shall be determined
using, in the case of a split by one rating category, the higher Pricing Level,
and in the case of a split by more than one rating category, the Pricing Level
that is one level lower than the Pricing Level within which the higher of the
two rating categories would otherwise fall.

          "Approved Fund" means, with respect to any Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

          "Approved Subordination Terms": terms of subordination substantially
as set forth on Exhibit L.

          "Asset Sale": any sale, transfer or other disposition by the Borrower
or any of the Material Subsidiaries to any Person of any Property (including any
Stock or other securities of another Person) of the Borrower or any of the
Material Subsidiaries, other than inventory or accounts receivables or other
receivables sold, transferred or otherwise disposed of in the ordinary course of
business, provided that, notwithstanding anything in this definition to the
contrary, for purposes of the Loan Documents, the term "Asset Sale" shall not
include the creation or granting of any Lien other than a conditional sale or
other title retention arrangement.

          "Assignment and Acceptance Agreement": an assignment and acceptance
agreement executed by a Lender and an assignee (with the consent of any party
whose consent is required by Section 11.6), and accepted by the Administrative
Agent, substantially in the form of Exhibit J.

          "Bid Rate": as defined in Section 2.4(b).

          "BNY": The Bank of New York.

          "BNY Rate": the rate of interest per annum publicly announced from
time to time by BNY as its prime commercial lending rate at its principal office
in New York City; each change in the BNY Rate being effective from and including
the date such change is publicly announced as being effective. The BNY Rate is
not intended to be lowest rate of interest charged by BNY in connection with
extensions of credit to borrowers.

          "Borrower": Cleco Corporation, a Louisiana corporation.

          "Borrower Financial Statements": as defined in Section 4.11(a).

          "Borrowing Date": any Business Day on which (i) the Lenders make
Revolving Credit Loans in accordance with a Credit Request, (ii) one or more
Lenders make Competitive Bid Loans pursuant to Competitive Bids which have been
accepted by the Borrower or (iii) the Issuing Bank issues a Letter of Credit or
a Letter of Credit is renewed, extended or amended.

          "Business Day": for all purposes other than as set forth in clause
(ii) below, (i) any day other than a Saturday, a Sunday or a day on which
commercial banks located in New York City are authorized or required by law or
other governmental action to close and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Advances, any day which is a Business Day described in clause (i)
above and which is also a day on which dealings

4

--------------------------------------------------------------------------------

in foreign currency and exchange and Eurodollar funding between banks may be
carried on in London, England.

          "Capital Lease Obligations": with respect to any Person, obligations
of such Person with respect to leases which, in accordance with GAAP, are
required to be capitalized on the financial statements of such Person.

          "Change in Law": (i) the adoption of any law, rule or regulation after
the Agreement Date, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Agreement Date or (iii) compliance by any Credit Party (or, for purposes of
Section 2.12(b), by any lending office of such Credit Party or by such Credit
Party's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Agreement Date.

          "Closing Date": the date on which the conditions specified in Article
5 are satisfied (or waived in accordance with Section 11.1).

          "Co-Agents": Credit Suisse First Boston and Societe Generale, in their
capacities as co- agents for the Lenders hereunder.

          "Code": the Internal Revenue Code of 1986.

          "Commitment": with respect to each Lender, the commitment of such
Lender to make Revolving Credit Loans and to acquire participations in Letters
of Credit hereunder in an aggregate outstanding amount not exceeding the amount
of such Lender's Commitment as set forth on Exhibit A, or in the Assignment and
Acceptance Agreement pursuant to which such Lender shall have assumed its
Commitment, as applicable, as such Commitment may be reduced from time to time
pursuant to Section 2.5 or pursuant to assignments by or to such Lender pursuant
to Section 11.6.

          "Commitment Percentage": as of any date and with respect to each
Lender, the percentage equal to a fraction (i) the numerator of which is the
Commitment of such Lender on such date (or, if there are no Commitments on such
date, on the last date upon which one or more Commitments were in effect), and
(ii) the denominator of which is the sum of the Commitments of all Lenders on
such date (or, if there are no Commitments on such date, on the last date upon
which one or more Commitments were in effect).

          "Commitment Period": the period from the Agreement Date until the day
before the Commitment Termination Date.

          "Commitment Termination Date": the day which is 364 days after the
Agreement Date (or, if such date is not a Business Day, the Business Day
immediately preceding such day), as the same may be extended from time to time
in accordance with Section 2.15(a), or such earlier date on which the Aggregate
Commitments shall terminate in accordance with Section 2.5 or Article 9.

          "Competitive Bid": an offer by a Lender, in the form of Exhibit F, to
make a Competitive Bid Loan.

          "Competitive Bid Accept/Reject Letter": a notification given by the
Borrower pursuant to Section 2.4 in the form of Exhibit G.

5

--------------------------------------------------------------------------------

          "Competitive Bid Loan Confirmation": a confirmation by the
Administrative Agent to a Lender of the acceptance by the Borrower of any
Competitive Bid (or Portion thereof) made by such Lender, substantially in the
form of Exhibit H.

          "Competitive Bid Request": a request by the Borrower, substantially in
the form of Exhibit D, for Competitive Bids.

          "Competitive Interest Period": as to any Competitive Bid Loan, the
period commencing on the date of such Competitive Bid Loan and ending on the
date requested in the Competitive Bid Request with respect to such Competitive
Bid Loan, which date shall not be earlier than 7 days after the date of such
Competitive Bid Loan or later than 180 days after the date of such Competitive
Bid Loan; provided, however, that if any Competitive Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day, unless such next succeeding Business Day would
be a date on or after the Maturity Date, in which case such Competitive Interest
Period shall end on the next preceding Business Day, and provided further that
no Competitive Interest Period shall end after the Maturity Date. Interest shall
accrue from and including the first day of a Competitive Interest Period to but
excluding the last day of such Competitive Interest Period.

          "Compliance Certificate": a certificate substantially in the form of
Exhibit M.

"Contingent Obligation": as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any return on any investment made by
another Person or any Indebtedness, lease, dividend or other obligation of any
other Person in any manner, whether contingent or whether directly or
indirectly, including any obligation in respect of the liabilities of any
partnership in which such other Person is a general partner, except to the
extent that such liabilities of such partnership are nonrecourse to such other
Person and its separate Property. The amount of any Contingent Obligation of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith,
provided that, notwithstanding anything in this definition to the contrary, the
amount of any Contingent Obligation of a Person in respect of any Permitted
Hedge Agreement by any other Person with a counterparty shall be deemed to be
the maximum reasonably anticipated liability of such other Person, as determined
in good faith by such Person, net of any obligation or liability of such
counterparty in respect of any Permitted Hedge Agreement with such Person,
provided further that the obligations of such other Person under such Permitted
Hedge Agreement with such counterparty shall be terminable at the election of
such other Person in the event of a default by such counterparty in its
obligations to such other Person.

"Continuing Lenders": as defined in Section 2.15(a)(ii).

"Conversion/Continuation Date": the date on which (i) a Eurodollar Advance is
converted to an ABR Advance, (ii) the date on which an ABR Advance is converted
to a Eurodollar Advance or (iii) the date on which a Eurodollar Advance is
continued as a new Eurodollar Advance.

"Corporate Officer": with respect to the Borrower, the chairman of the board,
the president, any vice president, the chief executive officer, the chief
financial officer, the secretary, the treasurer, or the controller thereof.

6

--------------------------------------------------------------------------------

"Credit Parties": collectively, the Agents, the Issuing Bank and the Lenders.

"Credit Request": a request for Revolving Credit Loans and New Letters of Credit
in the form of Exhibit C.

"Default": any of the events specified in Article 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

"Documentation Agent"; Westdeutsche Landesbank Girozentrale, New York Branch, in
its capacity as documentation agents for the Lenders hereunder.

"Dollars" and "$": lawful currency of the United States.

"Domestic Lending Office": in respect of any Lender, initially, the office or
offices of such Lender designated as such on its Administrative Questionnaire;
thereafter, such other office of such Lender through which it shall be making or
maintaining ABR Advances or Competitive Bid Loans, as reported by such Lender to
the Administrative Agent and the Borrower, provided that any Lender may so
report different Domestic Lending Offices for all of its ABR Advances and all of
its Competitive Bid Loans, whereupon references to the Domestic Lending Office
of such Lender shall mean either or both of such offices, as applicable.

"Eligible Assignee": any of the following: (i) commercial banks, finance
companies, insurance companies and other financial institutions and funds
(whether a corporation, partnership or other entity) engaged generally in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business; provided that any such entity shall be entitled, as of
the date such entity becomes a Lender, to receive payments under its Note
without deduction or withholding with respect to United States federal income
tax, (ii) each of the Lenders and (iii) any Affiliate or Approved Fund of a
Lender.

"Employee Stock Ownership Plan": The Cleco Utility Group Inc. 401(k) Savings and
Investment Plan ESOP Trust.

"Environmental Laws": any and all federal, state and local laws relating to the
use, storage, transporting, manufacturing, handling, discharge, disposal or
recycling of Hazardous Substances or pollutants and including (i) the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 USCA 9601 et seq., (ii) the Resource Conservation and Recovery Act
of 1976, as amended, 42 USCA 6901 et seq., (iii) the Toxic Substance Control
Act, as amended, 15 USCA 2601 et. seq., (iv) the Water Pollution Control Act, as
amended, 33 USCA 1251 et. seq., (v) the Clean Air Act, as amended, 42 USCA 7401
et seq., (vi) the Hazardous Materials Transportation Authorization Act of 1994,
as amended, 49 USCA 5101 et seq., and (viii) all rules and regulations under any
of the foregoing and under any analogous state laws, judgments, decrees and
injunctions and any analogous state laws applicable to the Borrower or any of
the Material Subsidiaries.

"ERISA": the Employee Retirement Income Security Act of 1974.

"ERISA Affiliate": any trade or business (whether or not incorporated) that,
together with the Borrower or any Subsidiary, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

7

--------------------------------------------------------------------------------

"ERISA Event": (i) any "reportable event", as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived); (ii) the existence with respect
to any Plan of an "accumulated funding deficiency" (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (iii) the filing
pursuant to Section 412(d) of the Code or Section 303(a) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (v) the receipt by the Borrower, any Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

"Eurodollar Advances": collectively, the Revolving Credit Loans (or any portions
thereof) at such time as they (or such portions) are made and/or being
maintained at a rate of interest based upon the Eurodollar Rate.

"Eurodollar Interest Period": with respect to any Eurodollar Advance requested
by the Borrower, the period commencing on, as the case may be, the Borrowing
Date or the Conversion/Continuation Date with respect to such Eurodollar Advance
and ending one, two, three or six months thereafter, as selected by the Borrower
in its irrevocable Credit Request or its irrevocable Notice of
Conversion/Continuation, provided, however, that (i) if any Eurodollar Interest
Period would otherwise end on a day which is not a Business Day, such Eurodollar
Interest Period shall be extended to the next succeeding Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month or beyond the Maturity Date, in which event such Eurodollar
Interest Period shall end on the immediately preceding Business Day, (ii) any
Eurodollar Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Eurodollar Interest Period) shall end on the
last Business Day of a calendar month and (iii) the Borrower shall select
Interest Periods so as not to have more than five different Eurodollar Interest
Periods outstanding at any one time for all Eurodollar Advances.

"Eurodollar Lending Office": in respect of any Lender, initially, the office,
branch or affiliate of such Lender designated as such on its Administrative
Questionnaire (or, if no such office branch or affiliate is specified, its
Domestic Lending Office); thereafter, such other office, branch or affiliate of
such Lender through which it shall be making or maintaining Eurodollar Advances,
as reported by such Lender to the Administrative Agent and the Borrower.

"Eurodollar Rate": with respect to the Eurodollar Interest Period applicable to
any Eurodollar Advance, a rate of interest per annum, as determined by the
Administrative Agent and then rounded to the nearest 1/16 of 1% or, if there is
no nearest 1/16 of 1%, then to the next higher 1/16 of 1%, equal to the rate, as
reported by BNY to the Administrative Agent, quoted by BNY to leading banks in
the interbank eurodollar market as the rate at which BNY is offering Dollar
deposits in an amount equal approximately to the Eurodollar Advance of BNY to
which such Eurodollar Interest Period shall apply for a period equal to such
Eurodollar Interest Period, as quoted at approximately 11:00 a.m. two Business
Days prior to the first day of such Eurodollar Interest Period.

8

--------------------------------------------------------------------------------

"Evangeline": Cleco Evangeline LLC, a Louisiana limited liability company and an
indirect wholly-owned Subsidiary.

"Event of Default": any of the events specified in Article 9, provided that any
requirement specified in Article 9 for the giving of notice, the lapse of time,
or both, or any other condition specified in Article 9, has been satisfied.

"Existing Letter of Credit" means any letter of credit set forth in Schedule
1.1, but not any renewal or extension thereof.

"Extension Request": as defined in Section 2.15(a)(i).

"Facility Fee": as defined in Section 3.1(a).

"Federal Funds Rate": for any day, a rate per annum (expressed as a decimal,
rounded upwards, if necessary, to the next higher 1/100 of 1%), equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
of the quotations for such day on such transactions received by BNY as
determined by BNY and reported to the Administrative Agent.

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than United States, any State thereof or the District of
Columbia.

"GAAP": generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and in the statements and pronouncements of the
Financial Accounting Standards Board or in such other statement by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination,
consistently applied. If at any time any change in GAAP would affect the
computation of any financial requirement set forth in this Agreement, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such requirement to reflect such change in GAAP (subject to the
approval of the Required Lenders), provided that, until so amended, (i) such
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Credit Parties
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such requirement made before and after giving effect to such
change in GAAP.

"Governmental Authority": any nation or government, any state or other political
subdivision thereof, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
court or arbitrator.

"Hazardous Substance": (i) any hazardous or toxic substance, material or waste
listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR 172.101) or by the Environmental Protection Agency as hazardous
substances (40 CFR Part 302), and amendments thereto and replacements therefor,
and (ii) any substance, pollutant or material defined as, or designated in, any
Environmental Law as a "hazardous substance," "toxic substance," "hazardous
material," "hazardous waste," "restricted hazardous waste," "pollutant," "toxic
pollutant" or words of similar import.

9

--------------------------------------------------------------------------------

"Highest Lawful Rate": as to any Lender, the maximum rate of interest, if any,
that at any time or from time to time may be contracted for, taken, charged or
received by such Lender on the Note held thereby or which may be owing to such
Lender pursuant to this Agreement and the other Loan Documents under the laws
applicable to such Lender and this transaction.

"Immaterial Subsidiary": any Subsidiary of the Borrower that is not designated
as a Material Subsidiary, or that is designated as an Immaterial Subsidiary, in
each case in accordance with the terms hereof, provided that at no time shall
the Utility, Acadia, Evangeline or Perryville be deemed to be an Immaterial
Subsidiary for any purpose.

"Indebtedness": as to any Person, at a particular time, all items which
constitute, without duplication, (i) indebtedness for borrowed money or the
deferred purchase price of Property (other than trade payables incurred in the
ordinary course of business), (ii) indebtedness evidenced by notes, bonds,
debentures or similar instruments, (iii) obligations with respect to any
conditional sale or title retention agreement, (iv) indebtedness arising under
acceptance facilities and the amount available to be drawn under all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder to the extent such Person shall not have reimbursed the
issuer in respect of the issuer's payment of such drafts, (v) all liabilities
secured by any Lien on any Property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof (other than
carriers', warehousemen's, mechanics', repairmen's or other like non-consensual
statutory Liens arising in the ordinary course of business), (vi) liabilities in
respect of any obligation (contingent or otherwise) to purchase, redeem, retire,
acquire or make any other payment in respect of any shares of equity securities
or any option, warrant or other right to acquire any shares of equity
securities, (vii) obligations under Capital Lease Obligations, (viii) Contingent
Obligations of such Person in respect of Indebtedness of others and (ix) to the
extent not otherwise included, all net obligations of such Person under
Permitted Hedge Agreements.

"Indemnified Person": as defined in Section 11.4(b).

"Intellectual Property": all copyrights, trademarks, servicemarks, patents,
trade names and service names.

"Inter-Affiliate Policies Agreement": the Inter-Affiliate Policies and the
Inter-Affiliate Procedures of Cleco Corporation, each dated as of December 18,
2000.

"Interest Payment Date": (i) as to any ABR Advance, the last day of each March,
June, September and December commencing on the first of such days to occur after
such ABR Advance is made or any Eurodollar Advance is converted to an ABR
Advance, (ii) as to any Eurodollar Advance in respect of which the Borrower has
selected a Eurodollar Interest Period of one, two or three months, the last day
of such Interest Period, (iii) as to any Eurodollar Advance in respect of which
the Borrower has selected a Eurodollar Interest Period of six months, the day
which is three months after the first day of such Interest Period and the last
day of such Interest Period, (iv) as to any Competitive Bid Loan as to which the
Borrower has selected an Interest Period of 90 days or less, the last day of
such Competitive Interest Period, and (v) as to any Competitive Bid Loan as to
which the Borrower has selected a Competitive Interest Period of more than 90
days, the day which is 90 days after the first day of such Competitive Interest
Period and the last day of each subsequent 90-day period thereafter or, if
sooner, the last day of such Competitive Interest Period.

10

--------------------------------------------------------------------------------

"Interest Period": a Eurodollar Interest Period or a Competitive Interest
Period, as the context may require.

"Invitation to Bid": an invitation to make Competitive Bids in the form of
Exhibit E.

"Issuing Bank": BNY, in its capacity as issuer of Letters of Credit.

"LC Disbursement": a payment made by the Issuing Bank pursuant to a Letter of
Credit.

"LC Exposure": at any time, (i) with respect to all of the Lenders, the sum,
without duplication, of (x) the aggregate undrawn amount of all outstanding
Letters of Credit at such time plus (y) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time and (ii) with respect to each Lender, its Commitment Percentage of
the amount determined under clause (i).

"LC Fee": as defined in Section 3.1(c).

"Lenders": the Persons listed on Exhibit A and any other Person that shall have
become a party hereto pursuant to an Assignment and Acceptance Agreement, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance Agreement.

"Letter of Credit": any Existing Letter of Credit and any New Letter of Credit.

"Lien": any mortgage, pledge, hypothecation, assignment, deposit or preferential
arrangement, encumbrance, lien (statutory or other), or other security agreement
or security interest of any kind or nature whatsoever, including any conditional
sale or other title retention agreement and any capital or financing lease
having substantially the same economic effect as any of the foregoing.

"Loan Documents": collectively, this Agreement and the Notes.

"Loans": the Revolving Credit Loans and/or the Competitive Bid Loans, as the
case may be.

"Managing Agent"; The Bank of Tokyo-Mitsubishi, Ltd., in its capacity as
managing agent for the Lenders hereunder.

"Margin Stock": any "margin stock", as defined in Regulation U of the Board of
Governors of the Federal Reserve System, as the same may be amended or
supplemented from time to time.

"Material Adverse Change": a material adverse change in (i) the financial
condition, operations, business, prospects or Property of (a) the Borrower or
(b) the Borrower and the Material Subsidiaries, taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the ability of the Credit Parties to enforce their rights and remedies
under the Loan Documents.

"Material Adverse Effect": a material adverse effect on (i) the financial
condition, operations, business, prospects or Property of (a) the Borrower or
(b) the Borrower and the Material Subsidiaries, taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the ability of the Credit Parties to enforce their rights and remedies
under the Loan Documents.

11

--------------------------------------------------------------------------------

"Material Obligations": as to any Person as of any date, Indebtedness (other
than Indebtedness under the Loan Documents) or operating leases of any one or
more of such Person or any of its subsidiaries or, in the case of the Borrower
only, any Contingent Obligation, in an aggregate principal amount exceeding
$20,000,000. For purposes of determining Material Obligations, the "principal
amount" of Indebtedness, operating leases or Contingent Obligations at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Person or its subsidiary, as applicable, would be required to pay if
such Indebtedness, operating leases or Contingent Obligations became due and
payable on such day.

"Material Subsidiary": each of the Subsidiaries of the Borrower designated as
such on Schedule 4.1 and any other Subsidiary of the Borrower that has been
designated as such in accordance with Section 7.12, in each case unless and
until such Subsidiary or other Subsidiary, as the case may be, is designated as
an Immaterial Subsidiary pursuant to such Section, provided that each of the
Utility, Acadia, Evangeline and Perryville shall at all times and for all
purposes be deemed to be a Material Subsidiary.

"Material Total Assets": as of any date of determination, the total assets of
the Borrower and the Material Subsidiaries, determined on a consolidated basis
in accordance with GAAP.

"Maturity Date": the Commitment Termination Date or, if the Borrower has duly
extended the Maturity Date in accordance with Section 2.15(b), the Repayment
Extension Date.

"Maximum Offer": as defined in Section 2.4(b).

"Maximum Request": as defined in Section 2.4(a).

"Midstream Credit Facility": the Credit Agreement, dated as of June 25, 2001, by
and among Cleco Midstream Resources LLC, the lenders party thereto and BNY, as
administrative agent.

"Moody's": Moody's Investors Service, Inc., or any successor thereto.

"Multiemployer Plan": a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

"New Letter of Credit": any letter of credit issued pursuant to this Agreement
and any successive renewals or extensions thereof.

"Non-Extending Lender": as defined in Section 2.15(a)(ii).

"Note": with respect to each Lender in respect of such Lender's Revolving Credit
Loans and Competitive Bid Loans, a promissory note, substantially in the form of
Exhibit B, payable to the order of such Lender; each such promissory note having
been made by the Borrower and dated the Closing Date, including all replacements
thereof and substitutions therefor.

"Notice of Conversion/Continuation": a notice substantially in the form of
Exhibit I.

"Participant": as defined in Section 11.6(e).

"PBGC": the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

12

--------------------------------------------------------------------------------

"Permitted Hedge Agreement": a transaction in futures, forwards, swaps, options
or other similar contracts (including both physical and financial settlement
transactions), engaged in by a Person as part of its normal business operation
with the purpose and effect of fixing prices as a risk management strategy or
hedge against adverse changes in the prices of electricity, gas or fuel or
interest rates (including commodity price hedges, swaps, caps, floors, collars
and similar agreements designed to protect such Person against fluctuation in
commodity prices or any option with respect to any such transaction), and not
for purposes of speculation and not intended primarily as a borrowing of funds.

"Permitted Investments":

          (a)     direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent that such obligations are backed by the full
faith and credit of the United States), in each case maturing within one year
from the date of acquisition thereof;

          (b)     investments in commercial paper maturing within 270 days from
the date of acquisition thereof and having, at such date of acquisition, the
highest credit rating obtainable either from S&P or from Moody's;

          (c)     investments in certificates of deposit, banker's acceptances
and time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any Lender or any domestic office of any commercial bank
organized under the laws of the United States or any State thereof that has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

          (d)     fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (c) of this definition; and

          (e)     money market mutual funds, 90% of the investments of which are
in cash or investments contemplated by clauses (a), (b) and (c) of this
definition.

"Permitted Liens": Liens permitted to exist under Section 8.2.

"Perryville": Perryville Energy Holdings LLC, a Louisiana limited liability
company and an indirect wholly-owned Subsidiary.

"Perryville Entities": collectively, (I) Perryville, (ii) each subsidiary of
Perryville, (iii) Perryville Energy Partners LLC, (iv) each other corporation in
which any of the foregoing owns or controls at least 50% of the outstanding
Stock having ordinary voting power to elect a majority of the board of directors
or similar managing body, irrespective of whether a class or classes shall or
might have voting power by reason of the happening of any contingency, and (v)
each other association, partnership, joint venture or other business entity, in
which any of the foregoing is entitled to share in at least 50% of the profits
and losses, however determined.

"Person": any individual, firm, partnership, joint venture, corporation,
association, business enterprise, limited liability company, joint stock
company, unincorporated association, trust, Governmental Authority or any other
entity, whether acting in an individual, fiduciary, or other capacity, and for
the purpose of the definition of "ERISA Affiliate", a trade or business.

13

--------------------------------------------------------------------------------

"Plan": any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an "employer" as defined in Section 3(5) of
ERISA.

"Portion": as defined in Section 2.4(b).

"Pricing Level": Pricing Level I, Pricing Level II, Pricing Level III, Pricing
Level IV, Pricing Level V, or Pricing Level VI, as the context may require.

"Pricing Level I": any time when (I) no Event of Default has occurred and is
continuing, and (ii) the Senior Debt Rating is A+ or higher by S&P or A1 or
higher by Moody's.

"Pricing Level II": any time when (I) no Event of Default has occurred and is
continuing, (ii) the Senior Debt Rating is A- or higher by S&P or A3 or higher
by Moody's and (iii) Pricing Level I does not apply.

"Pricing Level III": any time when (I) no Event of Default has occurred and is
continuing, (ii) the Senior Debt Rating is BBB+ or higher by S&P or Baa1 or
higher by Moody's and (iii) Pricing Levels I and II do not apply.

"Pricing Level IV": any time when (I) no Event of Default has occurred and is
continuing, (ii) the Senior Debt Rating is BBB or higher by S&P or Baa2 or
higher by Moody's and (iii) Pricing Levels I, II and III do not apply.

"Pricing Level V": any time when (I) no Event of Default has occurred and is
continuing, (ii) the Senior Debt Rating is BBB- or higher by S&P or Baa3 or
higher by Moody's and (iii) Pricing Levels I, II, III and IV do not apply.

"Pricing Level VI": any time when none of Pricing Levels I, II, III IV and V are
applicable.

"Property": all types of real, personal, tangible, intangible or mixed property.

"Real Property": all real property owned or leased (or previously owned or
leased) by the Borrower or any of the Material Subsidiaries (or any of their
respective predecessors).

"Register": as defined in Section 11.6(c).

"Related Parties": with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

"Required Lenders": at any time, Lenders having Revolving Credit Exposures and
unused Commitments representing more than 51% of the sum of the total Revolving
Credit Exposures and unused Commitments at such time; provided that, for
purposes of declaring the Loans to be due and payable pursuant to Article 9, and
for all purposes after the Loans become due and payable pursuant to Article 9 or
the Commitments expire or terminate, the outstanding Competitive Bid Loans of
the Lenders shall be included in their respective Revolving Credit Exposures in
determining the Required Lenders.

"Repayment Extension Date": as defined in Section 2.15(b).

14

--------------------------------------------------------------------------------

"Restricted Payment": as to any Person, (I) any dividend or other distribution
by such Person (whether in cash, securities or other property) with respect to
shares of any class of any equity securities of such Person, (ii) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such equity securities, and
(iii) any payment of principal or interest or any purchase, redemption,
retirement, acquisition or defeasance with respect to any Indebtedness of such
Person which is subordinated to the payment of the obligations under the Loan
Documents.

"Revolving Credit Exposure": with respect to any Lender at any time, the sum of
the aggregate outstanding principal amount of such Lender's Revolving Credit
Loans and LC Exposure at such time.

"Revolving Credit Loan" and "Revolving Credit Loans": as defined in Section 2.1.

"S&P": Standard & Poor's Ratings Group, a division of The McGraw-Hill Companies,
or any successor thereto.

"SEC": the Securities and Exchange Commission or any Governmental Authority
succeeding to the functions thereof.

"Senior Debt Rating": at any date, the credit rating identified by S&P or
Moody's as the credit rating which (I) it has assigned to long term unsecured
senior debt of the Borrower or (ii) would assign to long term unsecured senior
debt of the Borrower were the Borrower to issue or have outstanding any long
term unsecured senior debt on such date. If either (but not both) Moody's or S&P
shall cease to be in the business of rating corporate debt obligations, the
Pricing Levels shall be determined on the basis of the ratings provided by the
other rating agency.

"Significant Subsidiary": each Material Subsidiary other than Acadia and
Perryville.

"Stock": any and all shares, rights, interests, participations, warrants or
other equivalents (however designated) of equity in, or ownership of, any
entity, including corporate stock, partnership interests and membership and
other limited liability company interests.

"Submission Deadline": as defined in Section 2.4(b).

"Subsidiary": as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which such
Person or any Subsidiary of such Person, directly or indirectly, either (I) in
respect of a corporation, owns or controls more than 50% of the outstanding
Stock having ordinary voting power to elect a majority of the board of directors
or similar managing body, irrespective of whether a class or classes shall or
might have voting power by reason of the happening of any contingency, or (ii)
in respect of an association, partnership, joint venture or other business
entity, is entitled to share in more than 50% of the profits and losses, however
determined. Unless the context otherwise requires, references to a Subsidiary
shall be deemed to be references to a Subsidiary of the Borrower.

"Senior Debt Rating": at any date, the credit rating identified by S&P or
Moody's as the credit rating which (I) it has assigned to long term unsecured
senior debt of the Borrower or (ii) would assign to long term senior debt of the
Borrower were the Borrower to issue or have outstanding any long term unsecured
senior debt on such date. If either (but not both) Moody's or S&P shall cease to
be in the

15

--------------------------------------------------------------------------------

business of rating corporate debt obligations, the Pricing Levels shall be
determined on the basis of the ratings provided by the other rating agency.

"Syndication Agent": Bank One, NA, in its capacity as syndication agent for the
Lenders hereunder.

"Tax": any present or future tax, levy, impost, duty, charge, fee, deduction or
withholding of any nature, and whatever called, by a Governmental Authority, on
whomsoever and wherever imposed, levied, collected, withheld or assessed.

"Tax on the Overall Net Income": as to any Person, a Tax imposed by the
jurisdiction in which that Person's principal office (and/or, in the case of a
Lender, its Domestic Lending Office) is located, or by any political subdivision
or taxing authority thereof, or in which that Person is deemed to be doing
business, on all or part of the net income, profits or gains of that Person
(whether worldwide, or only insofar as such income, profits or gains are
considered to arise in or to relate to a particular jurisdiction, or otherwise).

"Term-Out Notice": as defined in Section 2.15(b).

"Terminating Indebtedness": collectively, the Indebtedness (together with all
unpaid and accrued interest and fees and other unpaid sums) of the Borrower
under each of (I) the First Amended and Restated 364-Day Credit Agreement, dated
as of May 31, 2001, as amended, by and among the Borrower, the lenders party
thereto, Bank One, NA (Main Office Chicago), as syndication agent, Westdeutsche
Landesbank Girozentrale, New York Branch, as documentation agent, Fleet National
Bank, as managing agent, and BNY, as agent, and (ii) the Second Amended and
Restated Revolving Credit Agreement, dated as of May 31, 2001, as amended, by
and among the Borrower, the lenders party thereto, Bank One, NA (Main Office
chicago), as syndication agent, Westdeutsche Landesbank Girozentrale, New York
Branch, as documentation agent, Fleet National Bank, as managing agent, and BNY,
as agent, in each case together with all agreements, instruments and other
documents executed or delivered in connection therewith.

"Total Capitalization": at any time, the difference between (I) the sum of each
of the following at such time with respect to the Borrower and the Subsidiaries,
determined on a consolidated basis in accordance with GAAP: (a) preferred Stock
(less deferred compensation relating to unallocated convertible preferred Stock
held by the Employee Stock Ownership Plan), plus (b) common Stock and any
premium on capital Stock thereon (as such term is used in the Financial
Statements), plus (c) retained earnings, plus (d) Total Indebtedness, and (ii)
treasury Stock at such time of the Borrower and the Subsidiaries, determined on
a consolidated basis in accordance with GAAP.

"Total Indebtedness": at any time, all Indebtedness (net of unamortized premium
and discount (as such term is used in the Financial Statements)) at such time of
the Borrower and the Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

"United States": the United States of America.

"Utility": Cleco Power LLC, a Louisiana limited liability company, successor by
merger to Cleco Utility Group Inc., a Louisiana corporation.

"Utility Credit Agreement": the 364-Day Credit Agreement, dated as of June 5,
2002, by and among the Utility, the lenders party thereto and BNY, as
administrative agent thereunder.

16

--------------------------------------------------------------------------------

"Utility Material Subsidiary": each of the Subsidiaries of the Utility
designated as such pursuant to the Utility Credit Agreement, unless and until
such Subsidiary is designated as an immaterial Subsidiary pursuant to the
Utility Credit Agreement.

"Utility Mortgage": the Indenture of Mortgage, dated as of July 1, 1950, made by
the Utility to Bank One Trust Company, NA, as Trustee.

"Utilization Fee": as defined in Section 3.1(b).

"Withdrawal Liability": liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

          Section 1.2     Terms Generally

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". The word "will" shall be construed to have the same
meaning and effect as the word "shall". Unless the context requires otherwise,
(I) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified,
(ii) any definition of or reference to any law shall be construed as referring
to such law as from time to time amended and any successor thereto and the rules
and regulations promulgated from time to time thereunder, (iii) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (iv) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (v) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (vi) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (vii) unless
specifically provided in a Loan Document to the contrary, references to a time
shall refer to New York City time.

          Section 1.3     Accounting Terms

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP. Unless the context
otherwise requires, any reference to a fiscal period shall refer to the relevant
fiscal period of the Borrower.

ARTICLE 2. AMOUNT AND TERMS OF LOANS

          Section 2.1     Revolving Credit Loans

Subject to the terms and conditions hereof, each Lender severally agrees to make
revolving credit loans (each a "Revolving Credit Loan" and, as the context may
require, collectively with all other Revolving Credit Loans of such Lender and
with the Revolving Credit Loans of all other Lenders, the "Revolving Credit
Loans") to the Borrower from time to time during the Commitment Period,
provided, however, that immediately after giving effect thereto (i) such
Lender's Revolving

17

--------------------------------------------------------------------------------

Credit Exposure would not exceed such Lender's Commitment, and (ii) the sum of
the Revolving Credit Exposures of all Lenders plus the aggregate outstanding
principal balance of all Lenders' Competitive Bid Loans would not exceed the
Aggregate Commitments. During the Commitment Period, the Borrower may borrow,
prepay in whole or in part and reborrow under the Aggregate Commitments, all in
accordance with the terms and conditions of this Agreement. The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then outstanding principal balance of each Revolving Credit Loan
on the Maturity Date.

          Section 2.2     Notes

The Revolving Credit Loans and Competitive Bid Loans made by a Lender shall be
evidenced by a promissory note of the Borrower, substantially in the form of
Exhibit B, payable to the order of such Lender and representing the obligation
of the Borrower to pay the sum of (I) the aggregate unpaid principal balance of
all Revolving Credit Loans made by such Lender plus (ii) the aggregate unpaid
principal balance of all Competitive Bid Loans made by such Lender, in each case
with interest thereon as prescribed in Section 2.9. Each Note shall (a) be dated
the Closing Date, (b) be stated to mature on the Maturity Date and (c) bear
interest from the date thereof on the unpaid principal balance thereof at the
applicable interest rate or rates per annum determined as provided in Section
2.9, payable as specified in Section 2.9.

          Section 2.3     Revolving Credit Loans; Procedure

                    (a)     The Borrower may borrow Revolving Credit Loans under
the Aggregate Commitments on any Business Day during the Commitment Period,
provided, however, that the Borrower shall notify the Administrative Agent (by
telephone or facsimile) no later than (i) 11:00 a.m., three Business Days prior
to the requested Borrowing Date, in the case of Eurodollar Advances, and (ii)
11:30 a.m., on the requested Borrowing Date, in the case of ABR Advances, in
each case specifying (A) the aggregate principal amount to be borrowed under the
Aggregate Commitments, (B) the requested Borrowing Date, (C) whether such
borrowing is to consist of one or more Eurodollar Advances, ABR Advances, or a
combination thereof, and (D) if the borrowing is to consist of one or more
Eurodollar Advances, the length of the Eurodollar Interest Period for each such
Eurodollar Advance, provided further, however, that no Eurodollar Interest
Period selected in respect of any Revolving Credit Loan shall end after the
Maturity Date. If the Borrower fails to give timely notice in connection with a
request for a Eurodollar Advance, the Borrower shall be deemed to have elected
that such Advance shall be made as an ABR Advance. Each such notice shall be
irrevocable and confirmed promptly by delivery to the Administrative Agent of a
Credit Request. Each ABR Advance shall be in an aggregate principal amount equal
to $5,000,000 or an integral multiple of $1,000,000 in excess thereof, provided
that an ABR Advance may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Commitments or in an aggregate amount that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.8(e). Each Eurodollar Advance shall be in an aggregate principal
amount equal to $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.

                    (b)     Upon receipt of each notice of borrowing from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Subject to its receipt of the notice referred to in the preceding sentence, each
Lender will make the amount of its Commitment Percentage of each borrowing
available to the Administrative Agent for the account of the Borrower at the
office of the Administrative Agent provided for in Section 11.2 not later than
2:00 p.m. on the relevant Borrowing Date requested by the Borrower, in funds
immediately available to the Administrative Agent at such office. The amounts so
made available to the Administrative Agent on such Borrowing Date will then,
subject to the satisfaction of the terms and conditions of this Agreement, be
made available on such date to the Borrower by the

18

--------------------------------------------------------------------------------

Administrative Agent at the office of the Administrative Agent provided for in
Section 11.2 by crediting the account of the Borrower on the books of such
office with the aggregate of said amounts received by the Administrative Agent.

                    (c)     Unless the Administrative Agent shall have received
prior notice from a Lender (by telephone or otherwise, such notice to be
promptly confirmed by facsimile or other writing) that such Lender will not make
available to the Administrative Agent such Lender's Commitment Percentage of the
Revolving Credit Loans requested by the Borrower in accordance with paragraph
(b) of this Section or Section 2.8(e), the Administrative Agent may assume that
such Lender has made such share available to the Administrative Agent on the
Borrowing Date in accordance with this Section, provided that such Lender
received notice of the proposed borrowing from the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on the Borrowing Date a corresponding amount. If and to the extent
such Lender shall not have so made its Commitment Percentage of such Loans
available to the Administrative Agent, such Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount (to the extent not previously paid by the other), together with interest
thereon for each day from the date such amount is made available to the Borrower
to the date such amount is paid to the Administrative Agent, at a rate per annum
equal to, in the case of the Borrower, the applicable interest rate set forth in
Section 2.9 for such Loans, and, in the case of such Lender, the Federal Funds
Rate in effect on each such day (as determined by the Administrative Agent in
accordance with the definition of "Federal Funds Rate" set forth in Section
1.1). Such payment by the Borrower, however, shall be without prejudice to its
rights against such Lender. If such Lender shall pay to the Administrative Agent
such corresponding amount, such amount so paid shall constitute such Lender's
Revolving Credit Loan as part of the Revolving Credit Loans for purposes of this
Agreement, which Revolving Credit Loan shall be deemed to have been made by such
Lender on the Borrowing Date applicable to such Revolving Credit Loans. The
failure of any Lender to make its Commitment Percentage of any requested
Revolving Credit Loan available to the Administrative Agent pursuant to this
Section shall not relieve any other Lender of such other Lender's obligation to
make its own Commitment Percentage of such Revolving Credit Loan available to
the Administrative Agent in accordance with this Section, provided, however,
that no Lender shall be liable or responsible for the failure by any other
Lender to make any Revolving Credit Loans required to be made by such other
Lender.

                    (d)     If a Lender makes a new Revolving Credit Loan on a
Borrowing Date on which the Borrower is to repay a Revolving Credit Loan from
such Lender, such Lender shall apply the proceeds of such new Revolving Credit
Loan to make such repayment, and only the excess of the proceeds of such new
Revolving Credit Loan over the Revolving Credit Loan being repaid need be made
available to the Administrative Agent, for the Borrower's account.

                    (e)     Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice of borrowing given to the
Administrative Agent, the Administrative Agent may act without liability upon
the basis of telephonic notice of such borrowing believed by the Administrative
Agent in good faith to be from an authorized officer of the Borrower prior to
receipt of written confirmation. In each such case, the Administrative Agent's
records with regard to any such telephone notice shall be presumptively correct,
absent manifest error.

          Section 2.4     Competitive Bid Loans; Procedure

                    (a)     The Borrower may make Competitive Bid Requests by
11:00 a.m. at least two Business Days prior to the proposed Borrowing Date for
one or more Competitive Bid Loans. Each Competitive Bid Request given to the
Administrative Agent (which shall promptly on the same day give

19

--------------------------------------------------------------------------------

notice thereof to each Lender by facsimile of an Invitation to Bid if the
Competitive Bid Request is not rejected pursuant to this Section), shall be by
telephone (confirmed by facsimile or other written electronic means promptly on
the same day by the delivery of a Competitive Bid Request signed by the
Borrower), and shall specify (i) the proposed Borrowing Date, which shall be a
Business Day, (ii) the aggregate amount of the requested Competitive Bid Loans
(the "Maximum Request"), which amount (A) shall not exceed an amount which, on
the proposed Borrowing Date and after giving effect to the requested Competitive
Bid Loans, would cause the aggregate outstanding principal balance of all Loans
of all Lenders to exceed the Aggregate Commitments and (B) shall be in a
principal amount equal to $3,000,000 or an integral multiple of $1,000,000 in
excess thereof, (iii) the Competitive Interest Period(s) therefor and the last
day of each such Competitive Interest Period, and (iv) if more than one
Competitive Interest Period is so specified, the principal amount allocable to
each such Competitive Interest Period (which amount shall not be less than
$3,000,000 or an integral multiple of $1,000,000 in excess thereof). A
Competitive Bid Request that does not conform substantially to the form of
Exhibit D shall be rejected, and the Administrative Agent shall promptly notify
the Borrower of such rejection. Notwithstanding anything contained herein to the
contrary, (1) not more than three Competitive Interest Periods may be requested
pursuant to any Competitive Bid Request and (2) not more than five Competitive
Bid Loans may be outstanding at any one time.

                    (b)     Each Lender in its sole discretion may (but is not
obligated to) submit one or more Competitive Bids to the Administrative Agent
not later than 10:00 a.m. at least one Business Day prior to the proposed
Borrowing Date specified in such Competitive Bid Request (such time being herein
called the "Submission Deadline"), by facsimile or other writing, and thereby
irrevocably offer to make all or any part (any such part referred to as a
"Portion") of any Competitive Bid Loan described in the relevant Competitive Bid
Request at a rate of interest per annum (each a "Bid Rate") specified therein in
an aggregate principal amount of not less than $3,000,000 or an integral
multiple of $1,000,000 in excess thereof, provided that Competitive Bids
submitted by the Administrative Agent may only be submitted if the
Administrative Agent notifies the Borrower of the terms of its Competitive Bid
not later than thirty minutes prior to the Submission Deadline. Multiple
Competitive Bids may be delivered to and by the Administrative Agent. The
aggregate Portions of Competitive Bid Loans for any or all Competitive Interest
Periods offered by each Lender in its Competitive Bid may exceed the Maximum
Request contained in the relevant Competitive Bid Request, provided that each
Competitive Bid shall set forth the maximum aggregate amount of the Competitive
Bid Loans offered thereby which the Borrower may accept (the "Maximum Offer"),
which Maximum Offer shall not exceed the Maximum Request. If any Lender shall
elect not to make a Competitive Bid, such Lender shall so notify the
Administrative Agent by facsimile not later than the Submission Deadline
therefor, provided, however, that the failure by any Lender to give any such
notice shall not obligate such Lender to make any Competitive Bid Loan.

                    (c)     The Administrative Agent shall promptly give notice
by telephone (promptly confirmed by facsimile or other writing) to the Borrower
of all Competitive Bids received by the Administrative Agent prior to the
Submission Deadline which comply in all material respects with this Section. The
Borrower shall, in its sole discretion but subject to Section 2.4(d),
irrevocably accept or reject any such Competitive Bid (or any Portion thereof)
not later than 1:00 p.m. on the day of the Submission Deadline by notice to the
Administrative Agent by telephone (confirmed by facsimile or other writing in
the form of a Competitive Bid Accept/Reject Letter promptly the same day).
Promptly upon receipt by the Administrative Agent of such a Competitive Bid
Accept/Reject Letter, the Administrative Agent will give notice to each Lender
that submitted a Competitive Bid as to the extent, if any, that such Lender's
Competitive Bid shall have been accepted. If the Administrative Agent fails to
receive notice from the Borrower of its acceptance or rejection of any
Competitive Bids at or prior to 1:00 p.m. on the day of the Submission Deadline,
all such Competitive Bids shall be deemed to have been rejected by the Borrower,
and the Administrative Agent will give to each Lender that submitted a

20

--------------------------------------------------------------------------------

Competitive Bid notice of such rejection by telephone on such day. In due course
following the acceptance of any Competitive Bid, the Administrative Agent shall
notify each Lender which submitted a Competitive Bid, in the form of a
Competitive Bid Loan Confirmation, of the amount, maturity date and Bid Rate for
each Competitive Bid Loan.

                    (d)     If the Borrower accepts a Portion of a proposed
Competitive Bid Loan for a single Competitive Interest Period at the Bid Rate
provided therefor in a Lender's Competitive Bid, such Portion shall be in a
principal amount of $3,000,000 or an integral multiple of $1,000,000 in excess
thereof (subject to such lesser allocation as may be made pursuant to the
provisions of this Section 2.4(d)). The aggregate principal amount of
Competitive Bid Loans accepted by the Borrower following Competitive Bids
responding to a Competitive Bid Request shall not exceed the Maximum Request.
The aggregate principal amount of Competitive Bid Loans accepted by the Borrower
pursuant to a Lender's Competitive Bid shall not exceed the Maximum Offer
therein contained. If the Borrower accepts any Competitive Bid Loans or Portion
offered in any Competitive Bid, the Borrower must accept Competitive Bids (and
Competitive Bid Loans and Portions thereby offered) based exclusively upon the
successively lowest Bid Rates within each Competitive Interest Period and no
other criteria. If two or more Lenders submit Competitive Bids with identical
Bid Rates for the same Competitive Interest Period and the Borrower accepts any
thereof, the Borrower shall, subject to the first three sentences of this
Section 2.4(d), accept all such Competitive Bids as nearly as possible in
proportion to the amounts of such Lenders' respective Competitive Bids with
identical Bid Rates for such Competitive Interest Period, provided, that if the
amount of Competitive Bid Loans to be so allocated is not sufficient to enable
each such Lender to make such Competitive Bid Loan (or Portions thereof) in an
aggregate principal amount of $3,000,000 or an integral multiple of $1,000,000
in excess thereof, the Borrower shall round the Competitive Bid Loans (or
Portions thereof) allocated to such Lender or Lenders as the Borrower shall
select as necessary to a minimum of $1,000,000 or an integral multiple of
$500,000 in excess thereof.

                    (e)     Not later than 2:00 p.m. on the relevant Borrowing
Date, each Lender whose Competitive Bid was accepted by the Borrower shall make
available to the Administrative Agent at its office provided for in Section
11.2, in immediately available funds, the proceeds of such Lender's Competitive
Bid Loan(s). The amounts so made available to the Administrative Agent on such
Borrowing Date will then, subject to the satisfaction of the terms and
conditions of this Agreement, as determined by the Administrative Agent, be made
available on such date to the Borrower by the Administrative Agent at the office
of the Administrative Agent provided for in Section 11.2 by crediting the
account of the Borrower on the books of such office with the aggregate of said
amounts received by the Administrative Agent.

                    (f)     All notices required by this Section 2.4 shall be
given in accordance with Section 11.2.

                    (g)     The Competitive Bid Loans made by each Lender shall
be evidenced by a Note referred to in Section 2.2. Each Competitive Bid Loan
shall be due and payable on the last day of the Competitive Interest Period
applicable thereto.

          Section 2.5     Termination, Reduction of Aggregate Commitments

                    (a)     Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

                    (b)     The Borrower may at any time terminate, or from time
to time reduce, the Aggregate Commitments, provided that (i) the Borrower shall
not terminate or reduce the Aggregate

21

--------------------------------------------------------------------------------

Commitments if, after giving effect to any concurrent prepayment of Loans in
accordance with Section 2.6, the sum of the Revolving Credit Exposures of all
Lenders plus the outstanding principal balance of all Competitive Bid Loans
would exceed the total Aggregate Commitments, and (ii) each such reduction shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000.

                    (c)     The Borrower shall notify the Administrative Agent
of any election to terminate or reduce the Aggregate Commitments under paragraph
(b) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable, provided that a notice
of termination of the Aggregate Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Each reduction, and any termination, of the
Aggregate Commitments shall be permanent and each reduction of the Aggregate
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

          Section 2.6     Prepayments of the Loans

                    (a)     Voluntary Prepayments. The Borrower may, at its
option, prepay the Revolving Credit Loans without premium or penalty, in full at
any time or in part from time to time, by notifying the Administrative Agent in
writing no later than 11:30 a.m. on the proposed prepayment date, in the case of
ABR Advances, and at least three Business Days prior to the proposed prepayment
date, in the case of Eurodollar Advances, specifying the Revolving Credit Loans
to be prepaid, the amount to be prepaid and the date of prepayment. The Borrower
may not prepay the Competitive Bid Loans. Each such notice of a prepayment under
this Section shall be irrevocable and the amount specified in such notice shall
be due and payable on the date specified. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Lender thereof. Each partial
prepayment shall be in an aggregate principal amount of (i) $5,000,000 or an
integral multiple of $1,000,000 in excess thereof or (ii) if the outstanding
principal balance of the Revolving Credit Loans is less that the minimum amount
set forth in clause (a)(i) of this Section, then such lesser outstanding
principal balance, as the case may be. After giving effect to any partial
prepayment with respect to Eurodollar Advances which were made (whether as the
result of a borrowing or a conversion) on the same date and which had the same
Interest Period, the outstanding principal amount of such Eurodollar Advances
shall exceed (subject to Section 2.7) $5,000,000 or an integral multiple of
$1,000,000 in excess thereof. If any prepayment is made in respect of any
Eurodollar Advance, in whole or in part, prior to the last day of the applicable
Eurodollar Interest Period, the Borrower agrees to indemnify the Lenders in
accordance with Section 2.13.

                    (b)     Mandatory Prepayments Relating to Reductions or
Termination of the Aggregate Commitments. Concurrently with each reduction or
termination of the Aggregate Commitments under Section 2.5, the Borrower shall
prepay the Revolving Credit Loans by the amount, if any, by which the aggregate
unpaid principal balance of all Lenders' Revolving Credit Loans and Competitive
Bid Loans exceeds the amount of the Aggregate Commitments after giving effect to
such reduction or termination, as the case may be.

                    (c)     In General. Any prepayments under this Section shall
be applied pro rata according to the Commitment Percentage of each Lender.

22

--------------------------------------------------------------------------------

          Section 2.7     Conversions and Continuations

                    (a)     The Borrower may elect from time to time to convert
Eurodollar Advances to ABR Advances by giving the Administrative Agent at least
one Business Day's prior irrevocable notice of such election (confirmed by the
delivery of a Notice of Conversion/Continuation), specifying the amount to be so
converted, provided that any such conversion of Eurodollar Advances shall only
be made on the last day of the Interest Period applicable thereto. In addition,
the Borrower may elect from time to time to (i) convert ABR Advances to
Eurodollar Advances and (ii) to continue Eurodollar Advances by selecting a new
Eurodollar Interest Period therefor, in each case by giving the Administrative
Agent at least three Business Days' prior irrevocable notice of such election
(confirmed by the delivery of a Notice of Conversion/Continuation), in the case
of a conversion to, or continuation of, Eurodollar Advances, specifying the
amount to be so converted and the initial Eurodollar Interest Period relating
thereto, provided that any such conversion of ABR Advances to Eurodollar
Advances shall only be made on a Business Day and any such continuation of
Eurodollar Advances shall only be made on the last day of the Eurodollar
Interest Period applicable to the Eurodollar Advances which are to be continued
as such new Eurodollar Advances. The Administrative Agent shall promptly provide
the Lenders with a copy of each such Notice of Conversion/Continuation. ABR
Advances and Eurodollar Advances may be converted or continued pursuant to this
Section in whole or in part, provided that conversions of ABR Advances to
Eurodollar Advances, or continuations of Eurodollar Advances, shall be in an
aggregate principal amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof. If the Borrower fails to deliver a notice of conversion or
continuation in accordance with this Section with respect to any Advance prior
to the last day of the Interest Period applicable thereto, then, unless such
Advance is repaid as provided herein, on the last day of such Interest Period,
such Advance shall be converted to, or continued as, an ABR Advance.

                    (b)     Notwithstanding anything in this Section to the
contrary, no ABR Advance may be converted to a Eurodollar Advance, and no
Eurodollar Advance may be continued, if a Default or Event of Default has
occurred and is continuing either (i) at the time the Borrower shall notify the
Administrative Agent of its election to convert or continue or (ii) on the
requested Conversion/Continuation Date. In such event, such ABR Advance shall be
automatically continued as an ABR Advance, or such Eurodollar Advance shall be
automatically converted to an ABR Advance on the last day of the Eurodollar
Interest Period applicable to such Eurodollar Advance. If an Event of Default
shall have occurred and be continuing, the Administrative Agent shall, at the
request of the Required Lenders, notify the Borrower (by telephone or otherwise)
that all, or such lesser amount as the Required Lenders shall designate, of the
outstanding Eurodollar Advances shall be automatically converted to ABR
Advances, in which event such Eurodollar Advances shall be automatically
converted to ABR Advances on the date such notice is given.

                    (c)     No Eurodollar Interest Period selected in respect of
the conversion or continuation of any Eurodollar Advance shall end after the
Maturity Date.

                    (d)     Each conversion or continuation shall be effected by
each Lender by applying the proceeds of its new ABR Advance or Eurodollar
Advance, as the case may be, to its Advances (or portion thereof) being
converted (it being understood that such conversion shall not constitute a
borrowing for purposes of Articles 4, 5 or 6).

                    (e)     Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice of borrowing given to the
Administrative Agent, the Administrative Agent may act without liability upon
the basis of telephonic notice of such borrowing believed by the Administrative
Agent in good faith to be from an authorized officer of the Borrower prior to
receipt of written

23

--------------------------------------------------------------------------------

confirmation. In each such case, the Administrative Agent's records with regard
to any such telephone notice shall be presumptively correct, absent manifest
error.

          Section 2.8     Letters of Credit

                    (a)     General. Subject to the terms and conditions set
forth herein, the Borrower may request the issuance of New Letters of Credit
denominated in Dollars for its own account, in a form reasonably acceptable to
the Administrative Agent and the Issuing Bank, at any time and from time to time
during the Commitment Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

                    (b)     Notice of Issuance; Amendment; Renewal; Extension;
Certain Conditions. To request the issuance of a New Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (not later than three
Business Days before the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a New Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and, upon issuance, amendment, renewal or
extension of each Letter of Credit, the Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure shall not exceed $60,000,000 and (ii) the sum of
the total Revolving Credit Exposures of all Lenders plus the outstanding
principal balance of all Competitive Bid Loans shall not exceed the Aggregate
Commitments.

                    (c)     Expiration Date. Each Letter of Credit shall expire
at or prior to the close of business on the earlier of (i) the date that is one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is ten Business Days prior to the Commitment Termination,
provided that any Letter of Credit may provide for the renewal thereof for any
period, provided that such period ends ten Business Days prior to the Commitment
Termination Date.

                    (d)     Participations. By the issuance of a New Letter of
Credit (or an amendment to a New Letter of Credit increasing the amount thereof)
or, in the case of an Existing Letter of Credit, the execution and delivery of
this Agreement, and without any further action on the part of the Issuing Bank
or the Lenders, the Issuing Bank hereby grants to each Lender, and each such
Lender hereby acquires from the Issuing Bank, a participation in each Letter of
Credit equal to such Lender's Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each such Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender's Commitment Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to

24

--------------------------------------------------------------------------------

acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever; provided, however,
that no Lender shall be obligated to make any payment to the Administrative
Agent for any wrongful LC Disbursement made by the Issuing Bank as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of the Issuing Bank.

                    (e)     Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, then the Issuing Bank shall
either (i) notify the Borrower to reimburse the Issuing Bank therefor, in which
case the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement and any accrued
interest thereon not later than 2:00 p.m. on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 11:00 a.m. on such date, or if such notice has not been received by the
Borrower prior to such time on such date, then not later than 2:00 p.m. on (A)
the Business Day that the Borrower receives such notice, if such notice is
received prior to 11:00 a.m. on the day of receipt or (B) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt, provided that,
if the LC Disbursement is equal to or greater than $1,000,000, the Borrower may,
subject to the conditions of borrowing set forth herein, request in accordance
with Section 2.3 that such payment be financed with an ABR Advance in an
equivalent amount and, to the extent so financed, the Borrower's obligation to
make such payment shall be discharged and replaced by the resulting ABR Advance
or (ii) notify the Administrative Agent that the Issuing Bank is requesting that
the Lenders make ABR Advances in an amount equal to such LC Disbursement and any
accrued interest thereon, in which case (A) the Administrative Agent shall
notify each Lender of the details thereof and of the amount of such Lender's
Revolving Credit Loan to be made as part of such ABR Advances, and (B) each
Lender shall, whether or not any Default shall have occurred and be continuing,
any representation or warranty shall be accurate, any condition to the making of
any loan hereunder shall have been fulfilled, or any other matter whatsoever,
make the Revolving Credit Loan to be made by it under this paragraph by wire
transfer of immediately available funds to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
on (1) the Business Day that such Lender receives such notice, if such notice is
received prior to 12:00 noon, on the day of receipt or (2) the Business Day
immediately following the day that such Lender receives such notice, if such
notice is not received prior to such time on the day of receipt. Such Revolving
Credit Loans shall, for all purposes hereof, be deemed to be ABR Advances made
pursuant to Section 2.3, and the Lenders obligations to make such Revolving
Credit Loans shall be absolute and unconditional. The Administrative Agent will
make such Revolving Credit Loans available to the Issuing Bank by promptly
crediting or otherwise transferring the amounts so received, in like funds, to
the Issuing Bank for the purpose of repaying in full the LC Disbursement and all
accrued interest thereon.

                    (f)     Obligations Absolute. The Borrower's obligations to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge

25

--------------------------------------------------------------------------------

of, or provide a right of setoff against, the Borrower's obligations hereunder.
Neither any Credit Party nor any of their respective Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank's failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

                    (g)     Disbursement Procedures. The Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

                    (h)     Interim Interest. If the Issuing Bank shall make any
LC Disbursement, then, unless the Borrower shall reimburse such LC Disbursement
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Advances; provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.9(b) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

                    (i)     Cash Collateral. If any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article 9. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The

26

--------------------------------------------------------------------------------

Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Such deposit shall not bear
interest, nor shall the Administrative Agent be under any obligation whatsoever
to invest the same, provided, however, that, at the request of the Borrower,
such deposit shall be invested by the Administrative Agent in direct short-term
obligations of, or short-term obligations the principal of and interest on which
are unconditionally guaranteed by, the United States, in each case maturing no
later than the expiry date of the Letter of Credit giving rise to the relevant
LC Exposure. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Required Lenders), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

          Section 2.9     Interest Rate and Payment Dates

                    (a)     Prior to Maturity. Except as otherwise provided in
Section 2.9(b), prior to maturity, the Loans shall bear interest on the
outstanding principal balance thereof at the applicable interest rate or rates
per annum set forth below:

ADVANCES

RATE



Each ABR Advance



Alternate Base Rate.



Each Eurodollar Advance



Eurodollar Rate for the applicable Eurodollar Interest Period plus the
Applicable Margin.



Each Competitive Bid Loan



Bid Rate applicable thereto for the applicable Competitive Interest Period.





                    (b)     Late Charges. If all or any portion of the principal
balance of or interest payable on any of the Loans, any reimbursement obligation
in respect of any LC Disbursement or any other amount payable under the Loan
Documents shall not be paid when due (whether at the stated maturity thereof, by
acceleration or otherwise), such overdue balance or amount shall bear interest
at a rate per annum (whether before or after the entry of a judgment thereon)
equal to (i) in the case of the principal balance of any Loan, 2% plus the rate
which would otherwise be applicable pursuant to Section 2.9(a), or (ii) in the
case of any other amount, 2% plus the Alternate Base Rate, in each case from the
date of such nonpayment to, but not including, the date such balance or such
amount, as the case may be, is paid in full. All such interest shall be payable
on demand.

                    (c)     In General. Interest on (i) ABR Advances to the
extent based on the BNY Rate shall be calculated on the basis of a 365 or
366-day year (as the case may be) and (ii) ABR Advances to the extent based on
the Federal Funds Rate, on Eurodollar Advances and on Competitive Bid Loans
shall be calculated on the basis of a 360-day year, in each case, for the actual
number of days elapsed, including the first day but excluding the last. Except
as otherwise provided in Section 2.9(b), interest shall be payable in arrears on
each Interest Payment Date and upon each payment (including prepayment) of the
Loans (on the amount paid (or prepaid)). Any change in the interest rate on the
Loans resulting from a change in the Alternate Base Rate shall become effective
as of the opening of business on the day on which such change shall become
effective. The Administrative Agent shall, as soon as practicable, notify the
Borrower and the Lenders of the effective date and the amount of each such
change in the

27

--------------------------------------------------------------------------------

BNY Rate, but any failure to so notify shall not in any manner affect the
obligation of the Borrower to pay interest on the Loans in the amounts and on
the dates required. Each determination of the Alternate Base Rate or a
Eurodollar Rate by the Administrative Agent pursuant to this Agreement shall be
conclusive and binding on all parties hereto absent manifest error. At no time
shall the interest rate payable on the Loans, together with the Facility Fee,
the Utilization Fee, the LC Fee and all other amounts payable under the Loan
Documents, to the extent the same are construed to constitute interest, exceed
the Highest Lawful Rate. If any amount paid hereunder would exceed the maximum
amount of interest permitted by the Highest Lawful Rate, then such amount shall
automatically be reduced to such maximum permitted amount, and interest for any
subsequent period, to the extent less than the maximum amount permitted for such
period by the Highest Lawful Rate, shall be increased by the unpaid amount of
such reduction. Any interest actually received for any period in excess of such
maximum allowable amount for such period shall be deemed to have been applied as
a prepayment of the Loans. The Borrower acknowledges that to the extent interest
payable on ABR Advances is based on the BNY Rate, such rate is only one of the
bases for computing interest on loans made by the Lenders, and by basing
interest payable on ABR Advances on the BNY Rate, the Lenders have not committed
to charge, and the Borrower has not in any way bargained for, interest based on
a lower or the lowest rate at which the Lenders may now or in the future make
loans to other borrowers.

          Section 2.10     Substituted Interest Rate

In the event that (i) the Administrative Agent shall have determined in the
exercise of its reasonable discretion (which determination shall be conclusive
and binding upon the Borrower) that by reason of circumstances affecting the
interbank eurodollar market either reasonable means do not exist for
ascertaining the Eurodollar Rate or (ii) the Required Lenders shall have
notified the Administrative Agent that they have determined (which determination
shall be conclusive and binding on the Borrower) that the applicable Eurodollar
Rate will not adequately and fairly reflect the cost to such Lenders of
maintaining or funding loans bearing interest based on such Eurodollar Rate,
with respect to any portion of the Revolving Credit Loans that the Borrower has
requested be made as Eurodollar Advances or Eurodollar Advances that will result
from the requested conversion or continuation of any portion of the Advances
into or as Eurodollar Advances (each an "Affected Advance"), the Administrative
Agent shall promptly notify the Borrower and the Lenders (by telephone or
otherwise, to be promptly confirmed in writing) of such determination on or, to
the extent practicable, prior to the requested Borrowing Date or
Conversion/Continuation Date for such Affected Advances. If the Administrative
Agent shall give such notice, (a) any Affected Advances shall be made as ABR
Advances, (b) the Advances (or any portion thereof) that were to have been
converted to or continued as Affected Advances shall be converted to or
continued as ABR Advances and (c) any outstanding Affected Advances shall be
converted, on the last day of the then current Interest Period with respect
thereto, to ABR Advances. Until any notice under clause (i) or (ii), as the case
may be, of this Section has been withdrawn by the Administrative Agent (by
notice to the Borrower promptly upon either (1) the Administrative Agent's
having determined that such circumstances affecting the interbank eurodollar
market no longer exist and that adequate and reasonable means do exist for
determining the Eurodollar Rate pursuant to Section 2.9 or (2) the
Administrative Agent having been notified by such Required Lenders that
circumstances no longer render the Advances (or any portion thereof) to be
Affected Advances), no further Eurodollar Advances shall be required to be made
by the Lenders, nor shall the Borrower have the right to convert or continue all
or any portion of the Loans to Eurodollar Advances.

          Section 2.11     Taxes

                    (a)     Payments to be Free and Clear. Provided that all
documentation, if any, then required to be delivered by any Lender or the
Administrative Agent pursuant to Section 2.11(c) has been

28

--------------------------------------------------------------------------------

delivered, all sums payable by the Borrower under the Loan Documents shall be
paid free and clear of and (except to the extent required by law) without any
deduction or withholding on account of any Tax (other than a Tax on the Overall
Net Income of any Lender (for which payment need not be free and clear, but no
deduction or withholding shall be made unless then required by applicable law))
imposed, levied, collected, withheld or assessed by or within the United States
or any political subdivision in or of the United States or any other
jurisdiction from or to which a payment is made by or on behalf of the Borrower
or by any federation or organization of which the United States or any such
jurisdiction is a member at the time of payment.

                    (b)     Grossing-up of Payments. If the Borrower or any
other Person is required by law to make any deduction or withholding on account
of any such Tax from any sum paid or payable by the Borrower to the
Administrative Agent or any Lender under any of the Loan Documents:



                    (i)     the Borrower shall notify the Administrative Agent
and such Lender of any such requirement or any change in any such requirement as
soon as the Borrower becomes aware of it;



                    (ii)     the Borrower shall pay any such Tax before the date
on which penalties attach thereto, such payment to be made (if the liability to
pay is imposed on the Borrower) for its own account or (if that liability is
imposed on the Administrative Agent or such Lender, as the case may be) on
behalf of and in the name of the Administrative Agent or such Lender, as the
case may be;



                    (iii)     the sum payable by the Borrower to the
Administrative Agent or a Lender in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment, the
Administrative Agent or such Lender, as the case may be, receives on the due
date therefor a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and



                    (iv)     within 30 days after paying any sum from which it
is required by law to make any deduction or withholding, and within 30 days
after the due date of payment of any Tax which it is required by clause (ii)
above to pay, the Borrower shall deliver to the Administrative Agent and the
applicable Lender evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
Governmental Authority;





                    (c)     provided that no additional amount shall be required
to be paid to any Lender under clause (iii) above except to the extent that any
change after the date hereof (in the case of each Lender listed on the signature
pages hereof) or after the date of the Assignment and Acceptance Agreement
pursuant to which such Lender became a Lender (in the case of each other Lender)
if any such requirement for a deduction, withholding or payment as is mentioned
therein shall result in an increase in the rate of such deduction, withholding
or payment from that in effect at the date of this Agreement or at the date of
such Assignment and Acceptance Agreement, as the case may be, in respect of
payments to such Lender, and provided further that any Lender claiming any
additional amounts payable pursuant to this Section 2.11 shall use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office or
take other appropriate action if the making of

such a change or the taking of such action, as the case may be, would avoid the
need for, or reduce the amount of, any such additional amounts that may
thereafter accrue and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.



29

--------------------------------------------------------------------------------

                    (d)     Tax Certificates. Each Foreign Lender shall deliver
to the Borrower (with a copy to the Administrative Agent), on or prior to the
Agreement Date (in the case of each Foreign Lender listed on the signature pages
hereof) or on the effective date of the Assignment and Acceptance Agreement
pursuant to which it becomes a Lender (in the case of each other Foreign
Lender), and at such other times as may be necessary in the determination of the
Borrower or the Administrative Agent (each in the reasonable exercise of its
discretion), including upon the occurrence of any event requiring a change in
the most recent counterpart of any form set forth below previously delivered by
such Foreign Lender to the Borrower, such certificates, documents or other
evidence, properly completed and duly executed by such Foreign Lender (i) two
accurate and complete original signed copies of Internal Revenue Service Form
W8-BEN or Form W8-ECI, or successor applicable form and (ii) an Internal Revenue
Service Form W-8 or W-9 (or any other certificate or statement of exemption
required by Treasury Regulations Section 1.1441-4(a) or Section 1.1441-6(c) or
any successor thereto) to establish that such Foreign Lender is not subject to
deduction or withholding of United States federal income tax under Section 1441
or 1442 of the Code or otherwise (or under any comparable provisions of any
successor statute) with respect to any payments to such Foreign Lender of
principal, interest, fees or other amounts payable under any of the Loan
Documents. The Borrower shall not be required to pay any additional amount to
any such Foreign Lender under Section 2.11(b)(iii) if such Foreign Lender shall
have failed to satisfy the requirements of the immediately preceding sentence;
provided that if such Foreign Lender shall have satisfied such requirements on
the Agreement Date (in the case of each Foreign Lender listed on the signature
pages hereof) or on the effective date of the Assignment and Acceptance
Agreement pursuant to which it becomes a Lender (in the case of each other
Foreign Lender), nothing in this Section shall relieve the Borrower of its
obligation to pay any additional amounts pursuant to Section 2.11(b)(iii) in the
event that, as a result of any change in applicable law, such Foreign Lender is
no longer properly entitled to deliver certificates, documents or other evidence
at a subsequent date establishing the fact that such Foreign Lender is not
subject to withholding as described in the immediately preceding sentence.

          Section 2.12     Increased Costs; Illegality

                    (a)     If any Change in Law shall:



                    (i)     impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Credit Party (except any such reserve
requirement reflected in the Eurodollar Rate); or



                    (ii)     impose on any Credit Party or the London interbank
market any other condition affecting this Agreement, any Eurodollar Loans made
by such Credit Party or any participation therein or any Letter of Credit or
participation therein.





and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Eurodollar Loan or the cost to such
Credit Party of issuing, participating in or maintaining any Letter of Credit
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Credit
Party such additional amount or amounts as will compensate such Credit Party for
such additional costs incurred or reduction suffered.

                    (b)     If any Credit Party determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Credit Party's capital or on the capital of such Credit
Party's holding company, if any, as a consequence of this Agreement or the Loans
made, the Letters of Credit issued or the participations therein held, by such
Credit Party to a level

30

--------------------------------------------------------------------------------

below that which such Credit Party or such Credit Party's holding company could
have achieved but for such Change in Law (taking into consideration such Credit
Party's policies and the policies of such Credit Party's holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Credit Party such additional amount or amounts as will compensate such
Credit Party or such Credit Party's holding company for any such reduction
suffered; provided, however, that such Credit Party or such Credit Party's
holding company agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to mitigate the consequences of
any such Change in Law.

                    (c)     A certificate of a Credit Party setting forth the
amount or amounts necessary to compensate such Credit Party or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Credit Party the amount shown as due on any
such certificate within 10 days after receipt thereof.

Failure or delay on the part of any Credit Party to demand compensation pursuant
to this Section shall not constitute a waiver of such Credit Party's right to
demand such compensation; provided that no Lender shall be entitled to demand
such compensation more than 90 days following the last day of the Interest
Period in respect of which such demand is made; provided further, however, that
the foregoing proviso shall in no way limit the right of any Lender to demand or
receive such compensation to the extent that such compensation relates to the
retroactive application of any law, regulation, treaty or directive described
above if such demand is made within 90 days after the implementation of such
retroactive law, interpretation, treaty or directive. A statement setting forth
the calculations of any additional amounts payable pursuant to the foregoing
submitted by a Lender to the Borrower shall be conclusive absent manifest error.

                    (d)     Notwithstanding any other provision of this
Agreement, if, after the Agreement Date, any Change in Law shall make it
unlawful for any Lender to make or maintain any Eurodollar Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Loan, then, by written notice to the Borrower and to the Administrative Agent:



                    (i)     such Lender may declare that Eurodollar Advances
will not thereafter (for the duration of such unlawfulness) be made by such
Lender hereunder (or be continued for additional Interest Periods) and ABR
Advances will not thereafter (for such duration) be converted into Eurodollar
Advances, whereupon any request for a Eurodollar Advance or to convert an ABR
Advance to a Eurodollar Advance or to continue a Eurodollar Advance, as
applicable, for an additional Interest Period shall, as to such Lender only, be
deemed a request for an ABR Advance (or a request to continue an ABR Advance as
such for an additional Interest Period or to convert a Eurodollar Advance into
an ABR Advance, as applicable), unless such declaration shall be subsequently
withdrawn; and



                    (ii)     such Lender may require that all outstanding
Eurodollar Advances made by it be converted to ABR Advances, in which event all
such Eurodollar Advances shall be automatically converted to ABR Advances, as of
the effective date of such notice as provided in the last sentence of this
paragraph;





provided, that such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office or take other appropriate action if the making of such
designation or the taking of such action, as the case may be, would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar

31

--------------------------------------------------------------------------------

Advances or to continue to fund or maintain Eurodollar Advances and would not,
in the judgment of such Lender, be otherwise disadvantageous to such Lender. In
the event any Lender shall exercise its rights under clause (i) or (ii) of this
paragraph, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Advances that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Advances made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Advances, as applicable. For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Advances made by such Lender, if lawful, on the last day of the
Interest Period currently applicable to such Eurodollar Advances; in all other
cases such notice shall be effective on the date of receipt by the Borrower.

          Section 2.13     Break Funding Payments

          In the event of (a) the payment or prepayment (voluntary or otherwise)
of any principal of any Eurodollar Loan or Competitive Bid Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.5(c) and is revoked in accordance therewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any Eurodollar Loan or Competitive Bid
Loan other than on the last day of the Interest Period or maturity date
applicable thereto as a result of a request by any Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurodollar Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
days after receipt thereof.

          Section 2.14     Lenders' Records

          Each Lender's records regarding the amount of each Loan, each payment
by the Borrower of principal and interest on the Loans and other information
relating to the Loans shall be presumptively correct absent manifest error.

          Section 2.15     Extension of Commitment Period and Maturity Date

                    (a)     Extension of Commitment Period



                    (i)     Provided that no Default or Event of Default shall
exist, the Borrower may request that the Commitment Period be extended for up to
364 days by giving written notice thereof (each an "Extension Request") to the
Administrative Agent at any time during the period

32

--------------------------------------------------------------------------------

which is not more than 45 days nor less than 30 days prior to the then current
Commitment Termination Date and, upon receipt of each such notice, the
Administrative Agent shall promptly notify each Lender thereof. No Lender shall
be required to consent to any Extension Request. Each Lender shall endeavor to
respond to each Extension Request by no later than 15 days prior to the then
current Commitment Termination Date, provided that each Lender which shall have
failed so to respond by such time shall be deemed not to have consented thereto.
The Administrative Agent shall promptly notify the Borrower as to the name of
each Lender that, in accordance with this clause (i), consented to such
extension. In the event that Lenders having Commitments greater than 50% of the
Aggregate Commitments shall not have consented in accordance with this clause
(i) to such extension, the then current Commitment Termination Date shall not be
extended and shall remain in full force and effect. In the event that all
Lenders shall have consented in accordance with this clause (i), then on the
date upon which the last such consent shall have been received by the
Administrative Agent, the then existing Commitment Termination Date shall be
extended to the day which is 364 days after such date (or, if such date is not a
Business Day, the Business Day immediately preceding such day).

                    (ii)     Notwithstanding any provision in Section 2.15(a)(i)
to the contrary, in the event Lenders having Commitments greater than 50% of the
Aggregate Commitments consent to an extension of the Commitment Termination Date
pursuant to Section 2.15(a)(i) (the "Continuing Lenders"), the Borrower shall
have the right, provided no Default or Event of Default shall have occurred and
be continuing, to replace or remove each Lender that did not so consent (each a
"Non-Extending Lender") by giving the Administrative Agent notice no later than
five days prior to the then current Commitment Termination Date of its intent to
extend such Commitment Termination Date. On or prior to the then current
Commitment Termination Date, the Borrower shall replace each Non-Extending
Lender with either an existing Lender willing to assume such Non-Extending
Lender's Commitment or with another Eligible Assignee willing to assume such
Non-Extending Lender's Commitment. Each Non-Extending Lender agrees, subject to
and in accordance with Section 11.6, to assign its rights and obligations under
the Loan Documents to an Eligible Assignee selected by the Borrower upon payment
by or on behalf of such Eligible Assignee to such Non-Extending Lender of such
Non-Extending Lender's Commitment Percentage or other applicable percentage of
all outstanding Loans and accrued interest, fees and other sums payable under
the Loan Documents. Effective upon such assignment such Non-Extending Lender
shall cease to be a "Lender" for purposes of this Agreement (except with respect
to its rights hereunder to be reimbursed for costs and expenses and to
indemnification with respect to, matters attributable to events, acts or
conditions occurring prior to such assignment). In the event that the Borrower
shall have elected to replace or remove each Non-Extending Lender pursuant to
this clause (ii), then on the date, if any, upon which all of the Borrower's
obligations under this clause (ii) shall have been satisfied, if any, the then
existing Commitment Termination Date shall be extended to the day which is 364
days after such date (or, if such date is not a Business Day, the Business Day
immediately preceding such day), provided, however, that if the Borrower shall
not have satisfied such obligations on or prior to the then existing Commitment
Termination Date, such Commitment Termination Date shall not be extended.

 

                    (b)     Extension of Maturity Date. Unless a Default shall
have occurred and is continuing, effective upon the delivery by the Borrower to
the Administrative Agent by no later than the seventh day prior to the then
effective Commitment Termination Date of an express written notice (the
"Term-Out Notice") that the Borrower intends to extend the Maturity Date to the
date certain (the "Repayment Extension Date") set forth in such Term-Out Notice
that is not later than one year after the Commitment Termination Date, the
Maturity Date shall be extended to such Repayment Extension Date.

33

--------------------------------------------------------------------------------

The delivery by the Borrower to the Administrative Agent of a Term-Out Notice
shall constitute a representation and warranty by the Borrower that no Default
then exists.

          Section 2.16     Substitution of Lender

          In the event that the Borrower becomes obligated to pay additional
amounts to any Lender pursuant to Section 2.11, 2.12 or 2.13, or if any Lender
defaults in its obligation to fund Loans hereunder on three or more occasions,
the Borrower may, within 60 days of the demand by such Lender for such
additional amounts or the relevant default by such Lender, as the case may be,
and subject to and in accordance with the provisions of Section 11.6, designate
an Eligible Assignee (acceptable to the Administrative Agent and the Issuing
Bank) to purchase and assume all its interests, rights and obligations under the
Loan Documents, without recourse to or warranty by or expense to, such Lender,
for a purchase price equal to the outstanding principal amount of such Lender's
Loans plus any accrued but unpaid interest thereon and accrued but unpaid
Facility Fees, Utilization Fees and LC Fees in respect of such Lender's
Commitment and any other amounts payable to such Lender hereunder, and to assume
all the obligations of such Lender hereunder, and, upon such purchase, such
Lender shall no longer be a party hereto or have any rights hereunder (except
those that survive full repayment hereunder) and shall be relieved from all
obligations to the Borrower hereunder, and the Eligible Assignee shall succeed
to the rights and obligations of such Lender hereunder. The Borrower shall
execute and deliver to such Eligible Assignee a Note. Notwithstanding anything
herein to the contrary, in the event that a Lender is replaced pursuant to this
Section 2.16 as a result of the Borrower becoming obligated to pay additional
amounts to such Lender pursuant to Section 2.11, 2.12 or 2.13, such Lender shall
be entitled to receive such additional amounts as if it had not been so
replaced.

ARTICLE 3. FEES; PAYMENTS

          Section 3.1     Fees

                    (a)     Facilit y Fee. The Borrower agrees to pay to the
Administrative Agent, for the account of the Lenders in accordance with each
Lender's Commitment Percentage, during the period from and including the Closing
Date through but excluding the Maturity Date, a fee (the "Facility Fee") equal
to the Applicable Facility Fee Percentage per annum of the average daily sum of
the Aggregate Commitments, regardless of usage, during such period. The Facility
Fee shall be payable (i) quarterly in arrears on the last day of each March,
June, September and December during such period, (ii) on the date of any
reduction in the Aggregate Commitments (to the extent of such reduction) and
(iii) on the Maturity Date. The Facility Fee shall be calculated on the basis of
a 360-day year for the actual number of days elapsed.

                    (b)     Utilization Fee. The Borrower agrees to pay to the
Administrative Agent, for the account of the Lenders in accordance with each
Lender's Commitment Percentage, during the period from and including the Closing
Date through but excluding the Maturity Date, a fee (the "Utilization Fee")
equal to the Applicable Utilization Fee Percentage on the aggregate outstanding
principal balance of the Loans for each day that such aggregate outstanding
principal balance shall exceed 33.0% of the Aggregate Commitments. The
Utilization Fee shall be payable (i) quarterly in arrears on the last day of
each March, June, September and December during such period and (ii) on the
Maturity Date. The Utilization Fee shall be calculated on the basis of a 360-day
year for the actual number of days elapsed.

                    (c)     LC Fee. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee (the "LC
Fee") with respect to its participations in Letters of Credit, which shall
accrue at a rate per annum equal to the Applicable Margin on the average daily

34

--------------------------------------------------------------------------------

amount of such Lender's LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Closing Date to but excluding the later of the date on which such Lender's
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate or rates per annum separately agreed upon between the
Borrower and the Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Commitments and the date on which there ceases
to be any LC Exposure, as well as the Issuing Bank's standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Accrued participation fees and fronting fees
shall be payable in arrears on the last day of March, June, September and
December of each year, commencing on the first such date to occur after the date
hereof; provided that all such fees shall be payable on the date on which the
Aggregate Commitments terminate and any such fees accruing after the date on
which the Aggregate Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within ten days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

                    (d)     Other Fees. The Borrower agrees to pay to each of
the Credit Parties, for its own account, such fees as have been agreed to in
writing by it and the Borrower.

          Section 3.2     Pro Rata Treatment and Application of Principal
Payments

                    (a)     The Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal of
Loans, reimbursements of LC Disbursements, interest or fees, or of amounts
payable under Sections 2.11, 2.12, 2.13 or 11.4 or otherwise) prior to 1:00
p.m., on the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its office at One
Wall Street, New York, New York, or such other office as to which the
Administrative Agent may notify the other parties hereto, except payments to be
made to the Issuing Bank as expressly provided herein and except that payments
pursuant to Sections 2.11, 2.12, 2.13 or 11.4 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars.

                    (b)     If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal
of Loans, unreimbursed LC Disbursements, interest, fees and commissions then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest, fees and commissions then due to such
parties and (ii) second, towards payment of principal of Loans and unreimbursed
LC Disbursements then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal of Loans and unreimbursed LC
Disbursements then due to such parties.

                    (c)     If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of, or interest on, any of its Loans or participations

35

--------------------------------------------------------------------------------

in LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of, and accrued interest on, their respective
Loans and participations in LC Disbursements, provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

                    (d)     Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the applicable Credit Parties hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Credit
Parties the amount due. In such event, if the Borrower has not in fact made such
payment, then each such Credit Party severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Credit Party with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

                    (e)     If any Credit Party shall fail to make any payment
required to be made by it pursuant to Section 2.3(c) or 2.8(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Credit Party to satisfy such Credit Party's
obligations under such Sections until all such unsatisfied obligations are fully
paid.

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

          In order to induce the Credit Parties to enter into this Agreement,
the Lenders to make the Loans, the Issuing Bank to issue Letters of Credit and
the Lenders to acquire participations therein, the Borrower makes the following
representations and warranties to the Administrative Agent and each Lender:

          Section 4.1     Subsidiaries; Capitalization

          As of the Agreement Date, the Borrower has only the Subsidiaries set
forth on Schedule 4.1, and such Schedule accurately designates as of the
Agreement Date whether each such Subsidiary is a Material Subsidiary or an
Immaterial Subsidiary for purposes of this Agreement. The shares of each
corporate Material Subsidiary are duly authorized, validly issued, fully paid
and non-assessable and are owned free and clear of any Liens, other than Liens
permitted pursuant to Section 8.2(l). The interest of

36

--------------------------------------------------------------------------------

the Borrower in each non-corporate Material Subsidiary is owned free and clear
of any Liens, other than Liens permitted pursuant to Section 8.2(l).

          Section 4.2     Existence and Power

          Each of the Borrower and the Material Subsidiaries is duly organized
or formed and validly existing in good standing under the laws of the
jurisdiction of its incorporation or formation, has all requisite power and
authority to own its Property and to carry on its business as now conducted, and
is in good standing and authorized to do business as a foreign corporation or
other applicable entity in each jurisdiction in which the nature of the business
conducted therein or the Property owned therein makes such qualification
necessary, except where such failure to qualify could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

          Section 4.3     Authority

          The Borrower has full legal power and authority to enter into,
execute, deliver and perform the terms of the Loan Documents and to make the
borrowings contemplated hereby and by the Notes, and to execute, deliver and
carry out the terms of the Notes and to incur the obligations provided for
herein and therein, all of which have been duly authorized by all proper and
necessary corporate or other applicable action and are in full compliance with
its charter or by-laws or its other organization documents.

          Section 4.4     Binding Agreement

          The Loan Documents (other than the Notes) constitute, and the Notes,
when issued and delivered pursuant hereto for value received, will constitute,
the valid and legally binding obligations of the Borrower, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting the enforcement of creditors' rights generally and general
principles of equity.

          Section 4.5     Litigation and Regulatory Proceedings

                    (a)     Except as disclosed in Schedule 4.5, there are no
actions, suits or proceedings at law or in equity or by or before any
Governmental Authority (whether or not purportedly on behalf of the Borrower or
any of the Material Subsidiaries) pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of the Material Subsidiaries, which (i)
if adversely determined, could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, except that the commencement by the
Borrower, any of the Material Subsidiaries or any Governmental Authority of a
rate proceeding or earnings review before such Governmental Authority shall not
constitute such a pending or threatened action, suit or proceeding unless and
until such Governmental Authority has made a final determination thereunder that
could reasonably be expected to have a Material Adverse Effect, (ii) call into
question the validity or enforceability of any of the Loan Documents, or (iii)
could reasonably be expected to result in the rescission, termination or
cancellation of any material franchise, right, license, permit or similar
authorization held by the Borrower or any of the Material Subsidiaries.

                    (b)     Since the Agreement Date, there has been no change
in the status of the matters disclosed on Schedule 4.5 that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

37

--------------------------------------------------------------------------------

          Section 4.6     Required Consents

Except for information filings required to be made in the ordinary course of
business which are not a condition to the Borrower's performance under the Loan
Documents, no consent, authorization or approval of, filing with, notice to, or
exemption by, equityholders, any Governmental Authority or any other Person is
required to authorize, or is required in connection with the execution, delivery
and performance of the Loan Documents or is required as a condition to the
validity or enforceability of the Loan Documents.

          Section 4.7     No Conflicting Agreements, Compliance with Laws

                    (a)     Neither the Borrower nor any of the Material
Subsidiaries is in default (i) under any mortgage, indenture, contract or
agreement to which it is a party or by which it or any of its Property is bound
or (ii) with respect to any judgment, order, writ, injunction, decree or
decision of any Governmental Authority, the effect of which default could
reasonably be expected to have a Material Adverse Effect. The execution,
delivery or carrying out of the terms of the Loan Documents will not constitute
a default under, or require the mandatory repayment of, or result in the
creation or imposition of, or obligation to create, any Lien upon any Property
of the Borrower or any of the Material Subsidiaries pursuant to the terms of,
any such mortgage, indenture, contract or agreement.

                    (b)     Each of the Borrower and the Material Subsidiaries
(i) is complying in all material respects with all statutes, regulations, rules
and orders applicable to the Borrower or such Material Subsidiary of all
Governmental Authorities, including Environmental Laws and ERISA, a violation of
which could individually or in the aggregate reasonably be expected to have a
Material Adverse Effect and (ii) has filed or caused to be filed all tax returns
required to be filed and has paid, or has made adequate provision for the
payment of, all taxes shown to be due and payable on said returns or in any
assessments made against it (other than those being contested as permitted under
Section 7.4) which would be material to the Borrower or any of the Material
Subsidiaries, and no tax Liens have been filed with respect thereto.

          Section 4.8     Governmental Regulations

          Neither the Borrower nor any of the Material Subsidiaries is (i) an
"investment company" or a company "controlled" by an "investment company" as
defined in, or is otherwise subject to regulation under, the Investment Company
Act of 1940, as amended, or (ii) a "holding company", or an "affiliate" or
"subsidiary company" of a "holding company", as those terms are defined in the
Public Utility Holding Company Act of 1935, as amended, in each case which is
subject to registration thereunder.

          Section 4.9     Federal Reserve Regulations; Use of Loan Proceeds

          Neither the Borrower nor any of the Material Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans will be used, directly or indirectly, for a purpose
which violates any law, rule or regulation of any Governmental Authority,
including the provisions of Regulations T, U or X of the Board of Governors of
the Federal Reserve System, as amended. No part of the proceeds of the Loans
will be used, directly or indirectly, to purchase or carry Margin Stock or to
extend credit to others for the purpose of purchasing or carrying Margin Stock.

38

--------------------------------------------------------------------------------

          Section 4.10     Plans

          No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

          Section 4.11     Financial Statements

                    (a)     The Borrower has heretofore delivered to the Credit
Partners copies of its Form 10-K for the fiscal year ended December 31, 2001,
containing the audited consolidated balance sheet of the Borrower and the
related consolidated statements of income, stockholder's equity and cash flows
for the period then ended (with the applicable related notes and schedules, the
"Borrower Financial Statements"). The Borrower Financial Statements have been
prepared in accordance with GAAP and fairly present the consolidated financial
condition and results of the operations of the Borrower as of the dates and for
the periods indicated therein.

                    (b)     The Borrower has heretofore delivered to the Credit
Parties copies of the Utility's consolidated balance sheet and the related
consolidated statements of income, stockholder's equity and cash flows as of and
for the fiscal year ended December 31, 2001 and December 31, 2000, reported on
by the Accountants (with the applicable related notes and schedules, the
"Utility Financial Statements"). The Utility Financial Statements have been
prepared in accordance with GAAP and fairly present the consolidated financial
condition and results of the operations of the Utility as of the dates and for
the periods indicated therein.

                    (c)     Since December 31, 2001, each of the Borrower and
the Material Subsidiaries and the Utility and its Subsidiaries has conducted its
business only in the ordinary course and there has been no Material Adverse
Change.

          Section 4.12     Property

          Each of the Borrower and the Material Subsidiaries has good and
marketable title to all of its Property, title to which is material to the
Borrower or such Material Subsidiary, as the case may be, subject to no Liens,
except Permitted Liens.

          Section 4.13     Environmental Matters

                    (a)     To the best knowledge of the Borrower, the Borrower
and each of the Material Subsidiaries is in compliance in all material respects
with the requirements of all applicable Environmental Laws.

                    (b)     To the best knowledge of the Borrower, except as
described in Schedule 4.13, (i) no Hazardous Substances have been generated or
manufactured on, transported to or from, treated at, stored at or discharged
from any Real Property in violation of any Environmental Laws, (ii) no

39

--------------------------------------------------------------------------------

Hazardous Substances have been discharged into subsurface waters under any Real
Property in violation of any Environmental Laws, (iii) no Hazardous Substances
have been discharged from any Real Property on or into Property or waters
(including subsurface waters) adjacent to any Real Property in violation of any
Environmental Laws, and (iv) there are not now, nor ever have been, on any Real
Property any underground or above ground storage tanks of the Borrower or any of
the Material Subsidiaries regulated under any Environmental Laws, which, as to
any of the foregoing actions, events or conditions, individually or
collectively, could reasonably be expected to have a Material Adverse Effect.

                    (c)     Except as described in Schedule 4.13, neither the
Borrower nor any of the Material Subsidiaries (i) has received notice directly
or otherwise learned indirectly (through a Corporate Officer) of any claim,
demand, suit, action, proceeding, event, condition, report, directive, Lien,
violation, non-compliance or investigation indicating or concerning any
potential or actual material liability (including potential liability for
enforcement, investigatory costs, cleanup costs, government response costs,
removal costs, remediation costs, natural resources damages, Property damages,
personal injuries or penalties) arising in connection with: (A) any material
non-compliance with or violation of the requirements of any applicable
Environmental Laws or (B) the presence of any Hazardous Substance on any Real
Property (or any Real Property previously owned by the Borrower or any of the
Material Subsidiaries) or the release or threatened release of any Hazardous
Substance into the environment which individually or collectively could
reasonably be expected to have a Material Adverse Effect or (ii) has any overtly
threatened or actual liability in connection with the presence of any Hazardous
Substance on any Real Property (or any Real Property previously owned by the
Borrower or any of the Material Subsidiaries) or the release or threatened
release of any Hazardous Substance into the environment.

                    (d)     Since the Agreement Date, there has been no change
in the status of the matters disclosed on Schedule 4.13 that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

ARTICLE 5. CONDITIONS TO EFFECTIVENESS

          The obligations of the Lenders to make Loans and of the Issuing Bank
to issue Letters of Credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 11.1):

          Section 5.1     Evidence of Action

          The Administrative Agent shall have received a certificate, dated the
Closing Date, of the Secretary or Assistant Secretary of the Borrower (i)
attaching a true and complete copy of the resolutions of its Board of Directors
and of all documents evidencing other necessary corporate action (in form and
substance satisfactory to the Administrative Agent) taken by it to authorize the
Loan Documents and the transactions contemplated thereby, (ii) attaching a true
and complete copy of its charter and by-laws, (iii) setting forth the incumbency
of its officer or officers who may sign the Loan Documents, including therein a
signature specimen of such officer or officers, and (iv) attaching a certificate
of good standing of the Secretary of State of the jurisdiction of its
incorporation and each other jurisdiction in which the failure to be in good
standing could reasonably be expected to have a Material Adverse Effect.

          Section 5.2     This Agreement

          The Administrative Agent (or its counsel) shall have received, in
respect of each Person listed on the signature pages of this Agreement, either
(i) a counterpart signature page hereof signed on behalf of such Person or (ii)
written evidence satisfactory to the Administrative Agent (which may

40

--------------------------------------------------------------------------------

include a facsimile transmission of a signed signature page of this Agreement)
that a counterpart signature page hereof has been signed on behalf of such
Person.

          Section 5.3     Notes

          The Administrative Agent (or its counsel) shall have received a Note
for each Lender, dated the Closing Date, duly executed by a duly authorized
officer of the Borrower.

          Section 5.4     Approvals

          The Administrative Agent shall have received a certificate of a duly
authorized officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, certifying that all approvals and consents of all Persons
required to be obtained in connection with the consummation of the transactions
contemplated by the Loan Documents have been duly obtained and are in full force
and effect and that all required notices have been given and all required
waiting periods have expired.

          Section 5.5     Certain Agreements

          The Administrative Agent shall have received a certificate of a duly
authorized officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, (i) certifying that there have been no amendments or other
modifications to either the Utility Mortgage or the Employee Stock Ownership
Plan since June 15, 2000, or, if so, setting forth the same, in which case any
such amendment or modification shall be in form and substance satisfactory to
the Administrative Agent, and (ii) attaching a true, complete and correct copy
of each of (x) the Inter-Affiliate Policies Agreement, which shall be in form
and substance satisfactory to the Administrative Agent and (y) Sections 1.04 and
5.05 of the Utility Mortgage together with copies of any defined terms used
therein.

          Section 5.6     Opinion of Counsel to the Borrower

          The Administrative Agent shall have received an opinion of Phelps
Dunbar, L.L.P., counsel to the Borrower, addressed to the Credit Parties and
dated the Closing Date, substantially in the form of Exhibit K, and covering
such additional matters as the Required Lenders may reasonably request. It is
understood that such opinion is being delivered to the Credit Parties upon the
direction of the Borrower and that the Credit Parties may and will rely upon
such opinion.

          Section 5.7     Terminating Indebtedness

          The Terminating Indebtedness shall have been fully repaid and all
agreements and other documents with respect thereto shall have been canceled or
terminated, and the Administrative Agent shall have received reasonably
satisfactory evidence thereof or arrangements satisfactory to the Administrative
Agent shall have been made by the Borrower and the Subsidiaries to accomplish
the foregoing concurrently with the first Loans made hereunder.

          Section 5.8     Compliance; Officer's Certificate

          The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the chief executive officer or the chief financial
officer of the Borrower, confirming compliance with the conditions set forth in
Section 6.1.

41

--------------------------------------------------------------------------------

          Section 5.9     Fees and Expenses

          All fees payable to the Credit Parties on the Closing Date, and the
reasonable fees and expenses of counsel to the Administrative Agent incurred and
recorded to date in connection with the preparation, negotiation and closing of
the Loan Documents, shall have been paid.

ARTICLE 6. CONDITIONS OF LENDING - ALL LOANS

          The obligation of each Lender to make any Loan (which shall not
include a continuation or conversion of a Loan pursuant to and in accordance
with Section 2.7) and of the Issuing Bank to issue, amend, renew or extend a
Letter of Credit, is subject to the satisfaction of the following conditions:

          Section 6.1     Compliance

          On each Borrowing Date and after giving effect to the Loans to be made
thereon or the Letters of Credit to be issued, amended, renewed or extended, as
applicable, thereon, (i) there shall exist no Default or Event of Default, (ii)
the representations and warranties contained in the Loan Documents shall be true
and correct with the same effect as though such representations and warranties
had been made on such Borrowing Date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date, and (iii) since December 31, 2001, there has been no Material
Adverse Change. Each request by the Borrower for a Loan or for the issuance,
amendment, renewal or extension of a Letter of Credit shall constitute a
certification by the Borrower as of such Borrowing Date that each of the
foregoing matters is true and correct in all respects.

          Section 6.2     Credit Request; Competitive Bid Request

          In the case of the borrowing of Revolving Credit Loans or the
issuance, amendment, renewal or extension, as applicable, of a Letter of Credit,
the Administrative Agent shall have received a Credit Request, or in the case of
a borrowing of a Competitive Bid Loan, the Administrative Agent shall have
received a Competitive Bid Request and such other documents required to be
provided by the Borrower pursuant to Section 2.4, in each case duly executed by
a duly authorized officer of the Borrower.

          Section 6.3     Law

Such Loan shall not be prohibited by any applicable law, rule or regulation.

          Section 6.4     Other Documents

          The Administrative Agent shall have received such other documents as
the Administrative Agent or the Lenders shall reasonably request.

ARTICLE 7. AFFIRMATIVE COVENANTS

          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees and other amounts payable
under the Loan Documents shall have been paid in full and all Letters of Credit
have expired and all LC Disbursements have been reimbursed, the Borrower
covenants and agrees with the Credit Parties that:

42

--------------------------------------------------------------------------------

          Section 7.1     Financial Statements

          The Borrower shall maintain a standard system of accounting in
accordance with GAAP, and furnish or cause to be furnished to the Administrative
Agent and each Lender:

                    (a)     As soon as available, but in any event within 120
days after the end of each fiscal year, (i) a copy of the Borrower's Annual
Report on Form 10-K in respect of such fiscal year required to be filed by the
Borrower with the SEC, together with the financial statements attached thereto,
and (ii) the Borrower's audited consolidated and unaudited consolidating balance
sheet and related statements of income, stockholder's equity and, beginning with
the fiscal year ending December 31, 2002, cash flows as of the end of and for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by the Accountants (without a "going
concern" or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated or
consolidating, as the case may be, financial statements present fairly in all
material respects the financial conditions and results of operations of the
Borrower on a consolidated or consolidating, as the case may be, basis in
accordance with GAAP consistently applied, together with (A) a listing of all
Material Subsidiaries designated as Immaterial Subsidiaries, and vice versa,
during such fiscal year and (B) in the case of the statements referred to in
clause (ii) above, a schedule of other audited financial information consisting
of consolidating or combining details in columnar form with the Subsidiaries of
the Borrower separately identified, in accordance with GAAP consistently
applied;

                    (b)     As soon as available, but in any event within 60
days after the end of each fiscal quarter, (i) a copy of the Borrower's
Quarterly Report on Form 10-Q in respect of such fiscal quarter required to be
filed by the Borrower with the SEC, together with the financial statements
attached thereto, and (ii) the Borrower's unaudited consolidated and unaudited
consolidating balance sheet and related statements of income, stockholder's
equity and, beginning with the fiscal quarter ending June 30, 2002, cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a duly authorized
financial officer of the Borrower as presenting fairly in all material respects
the financial conditions and results of operations of the Borrower on a
consolidated or consolidating, as the case may be, basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, together with, in the case of the financial statements
referred to in clause (ii) above, a schedule of other unaudited financial
information consisting of consolidating or combining details in columnar form
with the Subsidiaries of the Borrower separately identified, in accordance with
GAAP consistently applied;

                    (c)     Within 60 days after the end of each of the first
three fiscal quarters (120 days after the end of the last fiscal quarter), a
Compliance Certificate, signed by the chief financial officer of the Borrower
(or such other officer as shall be acceptable to the Administrative Agent) as to
the Borrower's compliance, as of such fiscal quarter ending date, with
Section 7.11, and as to the occurrence or continuance of no Default or Event of
Default as of such fiscal quarter ending date and the date of such certificate;
and

                    (d)     Such other information as the Administrative Agent
or any Lender may reasonably request from time to time.

43

--------------------------------------------------------------------------------

          Section 7.2     Certificates; Other Information

          The Borrower shall furnish or cause to be furnished to the
Administrative Agent and each Lender:

                    (a)     Prompt written notice if: (i) there shall occur and
be continuing a Default or an Event of Default or (ii) a Material Adverse Change
shall have occurred;

                    (b)     Prompt written notice of: (i) any material citation,
summons, subpoena, order to show cause or other document naming the Borrower or
any of the Material Subsidiaries a party to any proceeding before any
Governmental Authority, and include with such notice a copy of such citation,
summons, subpoena, order to show cause or other document, or (ii) any lapse or
other termination of, or refusal to renew or extend, any material Intellectual
Property, license, permit, franchise or other authorization issued to the
Borrower or any of the Material Subsidiaries by any Person or Governmental
Authority, provided that any of the foregoing set forth in this subsection (b)
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or call into question the validity or enforceability of
any of the Loan Documents;

                    (c)     Promptly upon becoming available, copies of all (i)
regular, periodic or special reports, schedules and other material which the
Borrower or any of the Material Subsidiaries may be required to file with or
deliver to any securities exchange or the SEC, or any other Governmental
Authority succeeding to the functions thereof, (ii) material news releases and
annual reports relating to the Borrower or any of the Material Subsidiaries, and
(iii) upon the written request of the Administrative Agent, reports that the
Borrower or any of the Material Subsidiaries sends to or files with the Federal
Energy Regulatory Commission, or any Governmental Authority succeeding to the
functions thereof, or any similar state or local Governmental Authority;

                    (d)     Prompt written notice of any order, notice, claim or
proceeding received by, or brought against, the Borrower or any of the Material
Subsidiaries, or with respect to any of the Real Property, under any
Environmental Law, that could reasonably be expected to have a Material Adverse
Effect;

                    (e)     Prompt written notice of any change by either
Moody's or S&P in the Senior Debt Rating; and

                    (f)     Such other information as the Administrative Agent
or any Lender shall reasonably request from time to time.

          Section 7.3     Legal Existence

          Except as permitted under Section 8.3, the Borrower shall maintain its
legal existence in good standing in the jurisdiction of its incorporation or
formation and in each other jurisdiction in which the failure so to do could
reasonably be expected to have a Material Adverse Effect, and cause each of the
Material Subsidiaries to maintain its legal existence in good standing in each
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse Effect.

          Section 7.4     Taxes

          The Borrower shall pay and discharge when due, and cause each of the
Material Subsidiaries so to do, all Taxes, assessments and governmental charges,
license fees and levies upon or

44

--------------------------------------------------------------------------------

with respect to the Borrower or such Material Subsidiary, as the case may be,
and all Taxes upon the income, profits and Property of the Borrower and the
Material Subsidiaries, which if unpaid, could individually or collectively
reasonably be expected to have a Material Adverse Effect or become a Lien on the
Property of the Borrower or such Material Subsidiary, as the case may be (other
than a Lien described in Section 8.2(a)), unless and to the extent only that
such Taxes, assessments, charges, license fees and levies shall be contested in
good faith and by appropriate proceedings diligently conducted by the Borrower
or such Material Subsidiary, as the case may be, provided that the Borrower
shall give the Administrative Agent prompt notice of such contest and that such
reserve or other appropriate provision as shall be required by the Accountants
in accordance with GAAP shall have been made therefor.

          Section 7.5     Insurance

          The Borrower shall maintain, and cause each of the Material
Subsidiaries to maintain, with financially sound and reputable insurance
companies insurance on all its Property in at least such amounts and against at
least such risks (but including in any event public liability and business
interruption coverage) as are usually insured against in the same general area
by companies engaged in the same or a similar business; and furnish to the
Administrative Agent, upon written request of the Administrative Agent or any
Lender, full information as to the insurance carried.

          Section 7.6     Payment of Indebtedness and Performance of Obligations

          The Borrower shall pay and discharge when due, and cause each of the
Material Subsidiaries to pay and discharge when due, all lawful Indebtedness,
obligations and claims for labor, materials and supplies or otherwise which, if
unpaid, could individually or collectively reasonably be expected to (i) have a
Material Adverse Effect or (ii) become a Lien upon Property of the Borrower or
any of the Material Subsidiaries (other than a Permitted Lien), unless and to
the extent only that the validity of such Indebtedness, obligation or claim
shall be contested in good faith and by appropriate proceedings diligently
conducted, provided that the Borrower shall give the Administrative Agent prompt
notice of any such contest and that such reserve or other appropriate provision
as shall be required by the Accountants in accordance with GAAP shall have been
made therefor.

          Section 7.7     Condition of Property

          The Borrower shall at all times, maintain, protect and keep in good
repair, working order and condition (ordinary wear and tear excepted), and cause
each of the Material Subsidiaries so to do, all Property necessary to the
operation of the Borrower's or such Material Subsidiary's, as the case may be,
material businesses.

          Section 7.8     Observance of Legal Requirements

          The Borrower shall observe and comply in all respects, and cause each
of the Material Subsidiaries so to do, with all laws, ordinances, orders,
judgments, rules, regulations, certifications, franchises, permits, licenses,
directions and requirements of all Governmental Authorities, which now or at any
time hereafter may be applicable to it, including ERISA and all Environmental
Laws, a violation of which could individually or collectively reasonably be
expected to have a Material Adverse Effect, except such thereof as shall be
contested in good faith and by appropriate proceedings diligently conducted by
it, provided that the Borrower shall give the Administrative Agent prompt notice
of such contest and that such reserve or other appropriate provision as shall be
required by the Accountants in accordance with GAAP shall have been made
therefor.

45

--------------------------------------------------------------------------------

          Section 7.9     Inspection of Property; Books and Records; Discussions

          The Borrower shall keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law shall be made of all dealings and transactions in relation to its business
and activities and permit representatives of the Administrative Agent and any
Lender to visit its offices, to inspect any of its Property and examine and make
copies or abstracts from any of its books and records at any reasonable time and
as often as may reasonably be desired, and to discuss the business, operations,
prospects, licenses, Property and financial condition of the Borrower and the
Material Subsidiaries with the officers thereof and the Accountants; provided
that, so long as no Default or Event of Default exists, none of the
Administrative Agent, its agents, its representatives or the Lenders shall be
entitled to examine or make copies or abstracts of, or otherwise obtain
information with respect to, the Borrower's records relating to pending or
threatened litigation if any such disclosure by the Borrower could reasonably be
expected (i) to give rise to a waiver of any attorney/client privilege of the
Borrower or any of the Material Subsidiaries relating to such information or
(ii) to be otherwise materially disadvantageous to the Borrower or any of the
Material Subsidiaries in the defense of such litigation.

          Section 7.10     Licenses, Intellectual Property

          The Borrower shall obtain or maintain, as applicable, and cause each
of the Material Subsidiaries to obtain or maintain, as applicable, in full force
and effect, all licenses, franchises, Intellectual Property, permits,
authorizations and other rights as are necessary for the conduct of its business
and the failure of which to obtain or maintain could individually or
collectively, reasonably be expected to have a Material Adverse Effect.

          Section 7.11     Capitalization

                    (a)     The Borrower shall maintain at all times Total
Indebtedness equal to or less than 75% of Total Capitalization.

                    (b)     The Borrower shall maintain at all times Total
Indebtedness (excluding any Indebtedness (other than Indebtedness of the
Utility) to the extent that it is nonrecourse to the Borrower or the Utility)
equal to or less than 65% of Total Capitalization (excluding, for purposes of
calculating Total Indebtedness as a component of Total Capitalization, any
Indebtedness (other than Indebtedness of the Utility) to the extent that it is
nonrecourse to the Borrower or the Utility).

          Section 7.12     Material/Immaterial Designation of Subsidiaries

          The Borrower shall be permitted to designate a Material Subsidiary as
an Immaterial Subsidiary and an Immaterial Subsidiary as a Material Subsidiary
by giving the Credit Parties written notice thereof not later than 10 Business
Days after such designation, specifying the effective date of such designation
and certifying that all of the conditions set forth in this Section shall have
been satisfied as of such effective date, provided that: (i) immediately before
and after giving effect to such designation, no Default or Event of Default
shall exist and (ii) in the case of the designation of an Immaterial Subsidiary
as a Material Subsidiary, such notice shall also serve as the certification of
the Borrower immediately after giving effect to such designation that, with
respect to such Material Subsidiary, the representations and warranties
contained in the Loan Documents shall be true and correct. In connection with
any such designation of a Subsidiary as Material or Immaterial, the Borrower may
submit such revised Schedules to the Loan Documents to make revisions to the
existing Schedules thereto with respect to such Material Subsidiary or
Immaterial Subsidiary as may be necessary for the

46

--------------------------------------------------------------------------------

representations and warranties to be true and correct with respect to the
applicable Material Subsidiaries. Notwithstanding anything herein to the
contrary, the Borrower may not designate a Material Subsidiary as an Immaterial
Subsidiary if at the time of such designation (i) the total assets of all
Persons that were designated as Immaterial Subsidiaries pursuant to this Section
during the immediately preceding twelve month period, determined on a combined
basis in accordance with GAAP (the total assets of a Person designated as an
Immaterial Subsidiary being determined as of the date of such designation, and
shall exclude any assets acquired by such Person pursuant to Section 8.3 or 8.4)
exceeds (ii) an amount equal to 5% of the total assets of the Borrower and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP as of
the first day of such immediately preceding twelve month period.

          Section 7.13     Use of Proceeds

          The proceeds of the Loans and the Letters of Credit will be used only
as follows: (a) to refinance the Terminating Indebtedness and (b) for general
corporate purposes not inconsistent with the terms hereof. No part of the
proceeds of any Loan or any Letter of Credit will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase,
acquire or carry any Margin Stock or for any purpose that entails a violation of
any of the regulations of the Board, including Regulations T, U and X.

ARTICLE 8. NEGATIVE COVENANTS

          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees and other amounts payable
under the Loan Documents shall have been paid in full and all Letters of Credit
have expired and all LC Disbursements have been reimbursed, the Borrower
covenants and agrees with the Credit Parties that:

          Section 8.1     Indebtedness

          The Borrower shall not create, incur, assume or suffer to exist any
Indebtedness or any other Contingent Obligation, except:

                    (a)     Indebtedness under the Loan Documents;

                    (b)     the Terminating Indebtedness, provided that the
Terminating Indebtedness is repaid in full on or before the Closing Date;

                    (c)     Contingent Obligations in respect of obligations and
liabilities under leases for coal cars supplied in connection with Rodemacher
Unit No. 2, provided that the aggregate amount thereof shall not exceed
$13,000,000 at any time;

                    (d)     Contingent Obligations in respect of obligations and
liabilities of the Utility;

                    (e)     other Contingent Obligations in respect of Permitted
Hedge Agreements, provided that the aggregate amount of such Contingent
Obligations under this clause (e) shall not exceed $20,000,000 at any time; and

                    (f)     other Indebtedness (including Indebtedness of the
Borrower to any Subsidiary) and other Contingent Obligations, in an amount which
when aggregated with the Indebtedness under the Loan Documents shall not exceed
$425,000,000 at any time, provided that (i) not

47

--------------------------------------------------------------------------------

more than $325,000,000 thereof shall constitute Indebtedness or Contingent
Obligations which is pari passu with the Indebtedness under the Loan Documents,
(ii) any such Indebtedness or Contingent Obligations which is not pari passu
with the Indebtedness under the Loan Documents (including Contingent Obligations
in respect of the Midstream Credit Facility) shall be unsecured and subordinated
to the Indebtedness of the Borrower under the Loan Documents in a manner
consistent with the Approved Subordination Terms and otherwise satisfactory to
the Administrative Agent and (iii) the aggregate amount of Indebtedness and
Contingent Obligations under clause (f)(i) that is secured shall not exceed
$25,000,000 at any time.

          Section 8.2     Liens

          The Borrower shall not create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, or
permit any of the Material Subsidiaries so to do, except:

                    (a)     Liens for Taxes, assessments or similar charges
incurred in the ordinary course of business which are not delinquent or which
are being contested in accordance with Section 7.4, provided that enforcement of
such Liens is stayed pending such contest;

                    (b)     Liens (i) in connection with workers' compensation,
unemployment insurance or other social security obligations (but not ERISA),
(ii) in connection with deposits or pledges to secure bids, tenders, contracts
(other than contracts for the payment of money), leases, statutory obligations,
surety and appeal bonds and other obligations of like nature arising in the
ordinary course of business, (iii) in connection with, or otherwise
constituting, zoning ordinances, easements, rights of way, minor defects,
irregularities, and other similar restrictions affecting real Property which do
not materially and adversely affect the value of such real Property or the
financial condition of the Borrower or such Material Subsidiary, as the case may
be, or materially impair its use for the operation of the business of the
Borrower or such Material Subsidiary, as the case may be, (iv) arising by
operation of law such as mechanics', materialmen's, carriers', warehousemen's,
lessors' and bankers' liens and rights of set-off incurred in the ordinary
course of business which are not delinquent or which are being contested in
accordance with Section 7.6, provided that enforcement of such Liens is stayed
pending such contest, and (v) arising out of judgments or decrees which are
being contested in accordance with Section 7.6, provided that enforcement of
such Liens is stayed pending such contest;

                    (c)     Liens now existing or hereafter arising in favor of
the Administrative Agent or the Lenders under the Loan Documents;

                    (d)     any Lien existing on any property or asset prior to
the acquisition thereof by the Borrower or any of the Material Subsidiaries or
existing on any property or asset of any Person that becomes a Material
Subsidiary of the Borrower after the date hereof prior to the time such Person
becomes a Material Subsidiary of the Borrower, provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
Person becoming a Material Subsidiary of the Borrower, as the case may be, (ii)
such Lien shall not apply to any other property or assets of the Borrower or any
of the Material Subsidiaries, and (iii) such Lien shall secure only those
obligations and liabilities that it secures on the date of such acquisition or
the date such Person becomes a Material Subsidiary of the Borrower, as the case
may be, and any extensions, renewals, refinancings and replacements thereof that
do not increase the outstanding amount thereof;

                    (e)     Liens (including precautionary Liens in connection
with capital lease financings) (i) in the case of the Utility or the Utility
Material Subsidiaries, on Property and (ii) in all

48

--------------------------------------------------------------------------------

other cases, on fixed or capital assets and other Property (including any
natural gas, oil or other mineral assets, pollution control facilities,
electrical generating plants, equipment and machinery and other Property
(including accounts, contracts and other general intangibles), whether or not
such Property constitutes a fixed or capital asset, that is or becomes
encumbered in connection with any project financing) acquired, constructed,
explored, drilled, developed, improved, repaired or serviced (including in
connection with the financing of working capital and ongoing maintenance) by any
of the Material Subsidiaries, in each case in connection with a project
financing, provided that (A) such security interests and the obligations and
liabilities secured thereby are incurred prior to or within 90 days after the
acquisition of the relevant asset or the completion of the relevant
construction, exploration, drilling, development, improvement, repair or
servicing (including the relevant financing of working capital and ongoing
maintenance), or within 90 days after the extension, renewal, refinancing or
replacement of the obligations and liabilities secured thereby, as the case may
be, (B) the obligations and liabilities secured thereby do not exceed the cost
of acquiring, constructing, exploring, drilling, developing, improving,
repairing or servicing (including the financing of working capital and ongoing
maintenance in respect of) the relevant assets, and (C) such security interests
shall not apply to any other Property of the Borrower or any of the Material
Subsidiaries or the Utility or any of the Utility Material Subsidiaries, as
applicable;

                    (f)     Liens on Property of the Borrower and the Material
Subsidiaries existing on the Agreement Date as set forth on Schedule 8.2 as
renewed from time to time, but not any increases in the amounts secured thereby
or the Property subjected to such Lien thereon;

                    (g)     the Lien evidenced by the Utility Mortgage and any
Lien securing Indebtedness that extends, renews, refinances or replaces the
Utility Mortgage or any Indebtedness thereunder;

                    (h)     "permitted liens" as defined under Section 1.04 of
the Utility Mortgage as in effect on the date hereof (other than "funded liens"
described in clause (ix) of such Section), other Liens not otherwise prohibited
by Section 5.05 of the Utility Mortgage as in effect on the date hereof, and, in
the event the Utility Mortgage is terminated, Liens of the same type and nature
as the foregoing Liens referred to in this clause (h), provided that the amounts
secured by such Liens shall not exceed the amounts that may be secured by such
foregoing Liens as of the last day on which the Utility Mortgage was in effect;

                    (i)     Liens created to secure Indebtedness of any
Subsidiary of the Borrower to the Borrower or to any of the Borrower's other
Subsidiaries;

                    (j)     Liens (i) created to secure sales or factoring of
accounts receivable and other receivables and (ii) to the extent not covered by
clause (i) of this subsection, Liens on accounts receivables and other
receivables of the Utility or any of the Utility Material Subsidiaries in an
aggregate amount not to exceed $40,000,000;

                    (k)     Liens created to secure Indebtedness and other
Contingent Obligations permitted under Section 8.1(f), provided that the
aggregate amount of such Indebtedness and other Contingent Obligations shall not
exceed $25,000,000;

                    (l)     Liens on any equity interest (other than an equity
interest in the Utility) owned or otherwise held by or on behalf of the Borrower
or any Material Subsidiary created in connection with any project financing; and

49

--------------------------------------------------------------------------------

                    (m)     Liens granted by the Utility to secure the
obligations of the Utility in respect of agreements to purchase or sell
electricity, gas or fuel from counterparties, provided that the aggregate amount
secured under this clause (m) shall not exceed $15,000,000; and

                    (n)     Liens created for the sole purpose of extending,
renewing or replacing in whole or in part Indebtedness secured by any lien,
mortgage or security interest referred to in the foregoing clauses (a) through
(m), except clause (g); provided, however, that the principal amount of
Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement
and that such extension, renewal or replacement, as the case may be, shall be
limited to all or a part of the property or indebtedness that secured the lien
or mortgage so extended, renewed or replaced (and any improvements on such
property).

          Section 8.3     Merger, Consolidation, Purchase or Sale of Assets,
Etc.

          The Borrower shall not consolidate with, be acquired by, or merge into
or with any Person, or convey, sell, lease or otherwise dispose of all or any
part of its Property, or enter into any sale-leaseback transaction, or purchase
or otherwise acquire (in one or a series of related transactions) any part of
the Property (other than purchases or other acquisitions of inventory,
materials, equipment and similar Property in the ordinary course of business) of
any Person, including acquisitions of the Stock of any Person, or permit any of
the Material Subsidiaries so to do, except:

                    (a)     sales, factoring or other dispositions of Permitted
Investments, inventory, receivables and similar Property in the ordinary course
of business;

                    (b)     Asset Sales by the Borrower to any of the Material
Subsidiaries and by any of the Material Subsidiaries to the Borrower or any of
the other Material Subsidiaries;

                    (c)      (i) other Asset Sales, provided that (A) no Default
or Event of Default shall exist immediately before or after giving effect
thereto and (B) immediately after giving effect thereto, the amount thereof,
when added to the total amount of all Asset Sales made by the Borrower and the
Material Subsidiaries during the immediately preceding twelve month period
pursuant to this clause (c) (excluding amounts from Asset Sales made by a
Material Subsidiary when such Subsidiary was designated as an Immaterial
Subsidiary if made during the relevant twelve month period), shall not exceed
15% or more of Material Total Assets as of the first day of such twelve month
period and (ii) sales of transmission assets pursuant to the order of any
Governmental Authority, provided that fair market value shall have been received
for such transmission assets;

                    (d)     any of the Material Subsidiaries may merge or
consolidate with or into, or acquire control of, or acquire all or any portion
of the assets of any Person, provided that (i) immediately after giving effect
thereto, the total consideration to be paid by the Material Subsidiaries to or
for the account of any Person (other than the Borrower and the Material
Subsidiaries) in connection therewith, when added to the total consideration
paid by the Borrower and the Material Subsidiaries to or for the account of any
Person (other than the Borrower and the Material Subsidiaries) in connection
with all other mergers, consolidations and acquisitions permitted under Sections
8.3(d) and 8.3(e) during the period from the Agreement Date through and
including the date thereof, shall not exceed 15% of Material Total Assets as of
the most recently completed fiscal quarter, and (ii) in the case of a
transaction involving the Utility, the Utility shall be the survivor entity
thereof; and

                    (e)     the Borrower may merge or consolidate with or into,
or acquire control of, or acquire all or any portion of the assets of any
Person, provided that:

50

--------------------------------------------------------------------------------



          (i)     immediately before and after giving effect thereto, no Default
or Event of Default shall exist;

          (ii)     immediately before and after giving effect thereto, all of
the representations and warranties contained in the Loan Documents shall be true
and correct except as the context thereof otherwise requires and except for
those representations and warranties which by their terms or by necessary
implication are expressly limited to a state of facts existing at a time prior
to such merger, consolidation or acquisition, as the case may be, or such other
matters relating thereto as are identified in a writing to the Administrative
Agent and the Lenders and are satisfactory to the Administrative Agent and the
Lenders;

          (iii)     the Borrower shall be the surviving entity thereof or each
of the following conditions shall have been satisfied: (i) such surviving entity
shall have been incorporated or otherwise formed in a State of the United States
with substantially all of its assets and business located and conducted in the
United States, (ii) such surviving entity shall, at the time of such merger,
have a senior unsecured long-term debt rating of BBB- or higher from S&P and
Baa3 or higher from Moody's (provided that, if such surviving entity shall be a
public utility holding company and shall not have at such time a senior
unsecured long-term debt rating from S&P and Moody's, then its primary utility
Subsidiary shall have at such time a senior unsecured long-term debt rating of
BBB- or higher from S&P and Baa3 or higher from Moody's), and (iii) such
surviving entity shall have expressly assumed the obligations of the Borrower
under the Loan Documents pursuant to a writing in form and substance
satisfactory to the Administrative Agent;

          (iv)     immediately after giving effect thereto, the total
consideration to be paid by the Borrower to or for the account of any Person
(other than the Material Subsidiaries of the Borrower) in connection therewith,
when added to the total consideration paid by the Borrower and the Material
Subsidiaries to or for the account of any Person (other than the Borrower and
the Material Subsidiaries) in connection with all mergers, consolidations and
acquisitions permitted under Sections 8.3(d) and 8.3(e) during the period from
the Agreement Date through and including the date thereof shall not exceed 15%
of Material Total Assets as of the most recently completed fiscal quarter; and

          (v)     the Administrative Agent and the Lenders shall have received a
certificate duly signed by a duly authorized officer of the Borrower identifying
the Person to be merged with or into, consolidated with, or acquired by, the
Borrower, and certifying as to each of the matters set forth in subclauses (i)
through (iv) of this clause (e).



          Section 8.4     Loans, Advances, Investments, etc.

          The Borrower shall not, at any time, make any loan or advance to, or
make or permit to be made any investment or any other interest in, or enter into
any arrangement for the purpose of providing funds or credit to, any Person, or
permit any of the Material Subsidiaries so to do, other than (i) Permitted
Investments, (ii) loans and advances made by the Borrower to any of the Material
Subsidiaries and made by any of the Material Subsidiaries to any of the other
Material Subsidiaries, (iii) investments made by the Borrower in the equity
securities of any of the Material Subsidiaries and made by any of the Material
Subsidiaries in the equity securities of any of the other Material Subsidiaries,
(iv) arrangements made by the Borrower for the purpose of providing funds or
credit to any of the Material Subsidiaries and made by any of the Material
Subsidiaries for the purpose of providing funds or credit to the Borrower or any
of the other Material Subsidiaries, and (v) provided that immediately before and
after

51

--------------------------------------------------------------------------------

giving effect thereto, no Default or Event of Default shall exist, other loans
and advances outstanding at any time, and other investments and arrangements to,
in or with any Person.

          Section 8.5     Amendments, etc. of Employee Stock Ownership Plan

          The Borrower shall not enter into or agree to any amendment,
modification or waiver, or permit any of the Material Subsidiaries so to do, of
any term or condition of, or any of its rights under, the Employee Stock
Ownership Plan (other than amendments and modifications described in the
certificate delivered pursuant to Section 5.5 or required by tax laws to
maintain the qualified status under Section 401(a) of the Code and any adoptive
instruments or other agreements providing for participation in the Employee
Stock Ownership Plan by the Borrower's affiliates), which amendment,
modification or waiver could, in the reasonable opinion of the Administrative
Agent, adversely affect the interests of the Lenders under the Loan Documents.

          Section 8.6     Restricted Payments

          The Borrower shall not declare or make, or agree to pay for or make,
directly or indirectly, any Restricted Payment, or permit any of the Material
Subsidiaries so to do, except that (i) the Borrower or any of the Material
Subsidiaries may declare and pay dividends with respect to its equity securities
payable solely in additional shares of such equity securities, (ii) any of the
Material Subsidiaries may declare and pay dividends with respect to its equity
securities to the Borrower or any of the other Material Subsidiaries, (iii) the
Borrower may make, and agree to make, payments on account of liabilities
described in clause (vi) of the definition of "Indebtedness" contained herein
and permitted by Section 8.1, (iv) the Borrower may declare and pay dividends
with respect to its preferred equity securities, and (v) if at the time thereof
and immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing, the Borrower or any of the Material
Subsidiaries may make, or agree to pay for or make, directly or indirectly,
other Restricted Payments.

          Section 8.7     Transactions with Affiliate

         The Borrower shall not, and shall not permit any of the Material
Subsidiaries to, sell, transfer, lease or otherwise dispose of (including
pursuant to a merger) any property or assets to, or purchase, lease or otherwise
acquire (including pursuant to a merger) any property or assets from, or
otherwise engage in any other transactions with, any of its affiliates, except
in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Material Subsidiary, as the case may be,
than could be obtained on an arms-length basis from unrelated third parties,
provided that this Section shall not apply to (i) any transaction that is
permitted under Section 8.1, 8.3, 8.4 or 8.6 between or among the Borrower and
the Material Subsidiaries and not involving any other affiliate and (ii) any
transaction that is covered by the Inter-Affiliate Policies Agreement as in
effect on the date hereof and any amendments, supplements or other modifications
thereto that are required by applicable law or by applicable Governmental
Authorities. For purposes of this Section, (i) the term "affiliate" means, with
respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the Person specified and (ii) the term "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person through the ability to
exercise voting power (and the terms "controlling" and "controlled" have
meanings correlative thereto).

52

--------------------------------------------------------------------------------

          Section 8.8     Restrictive Agreements

          The Borrower shall not, directly or indirectly enter into, incur or
permit to exist, or permit the Utility or any of the Utility's Subsidiaries so
to do, any agreement or other arrangement that (i) prohibits the ability of the
Borrower, the Utility or any of the Utility's Subsidiaries to create, incur or
permit to exist any Lien upon any of its property or assets or (ii) prohibits,
restricts or imposes any condition upon the ability of the Utility or any of the
Utility's Subsidiaries to pay dividends or other distributions with respect to
any shares of its equity securities or to make or repay loans or advances to the
Borrower or any of the Material Subsidiaries or to make investments in the
Borrower or any of the Material Subsidiaries or to enter into arrangements for
the purpose of providing funds or credit to the Borrower or any of the Material
Subsidiaries, provided that (a) the foregoing shall not apply to restrictions
and conditions imposed by corporate law or by this Agreement, (b) the foregoing
shall not apply to prohibitions, restrictions and conditions existing on the
Agreement Date identified on Schedule 8.8 (but shall apply to any extension,
renewal, amendment or modification expanding the scope of any such prohibition,
restriction or condition), (c) clause (i) of this Section shall not apply to
prohibitions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, and (d) clause (i) of this Section shall
not apply to customary provisions in leases restricting the assignment thereof
and (e) clause (i) of this Section shall not apply to any prohibition with
respect to equity interests (other than equity interests in the Utility or any
of the Utility's Subsidiaries) owned or otherwise held by or on behalf of the
Borrower, the Utility or any of the Utility's Subsidiaries imposed by any
agreement entered into in connection with a project financing.

          Section 8.9     Permitted Hedge Agreements

          The Borrower shall not enter into any hedge agreements other than
Permitted Hedge Agreements.

ARTICLE 9.     EVENTS OF DEFAULT

          The following shall each constitute an "Event of Default" hereunder:

                    (a)     The failure of the Borrower to pay any installment
of principal of any Loan on the date when due and payable; or

                    (b)     The failure of the Borrower to pay any interest on
any Loan, or any other fees or expenses payable under any Loan Document, on the
date when due and payable, and such failure shall continue unremedied for a
period of three Business Days;

                    (c)     The failure of the Borrower to observe or perform
any covenant or agreement contained in Sections 7.3, 7.11, 7.12, 7.13 or Article
8; or

                    (d)     The failure of the Borrower to observe or perform
any other term, covenant, or agreement contained in any Loan Document and such
failure or event shall have continued unremedied for a period of 30 days after
the Borrower shall have obtained knowledge of such failure or event; or

                    (e)     Any representation or warranty made in any Loan
Document or deemed made by the Borrower pursuant to Section 6.1, or in any
certificate, report (other than an auditor's report), opinion (other than an
opinion of counsel), or other document delivered or to be delivered pursuant
thereto, shall

53

--------------------------------------------------------------------------------

prove to have been incorrect or misleading (whether because of misstatement or
omission) in any material respect when made; or

                    (f)      (i) the Borrower or any Significant Subsidiary
shall fail to make any payment (whether of principal, interest or otherwise and
regardless of amount) in respect of any Material Obligations, when and as the
same shall become due and payable (after giving effect to any applicable grace
period) or (ii) any Perryville Entity and any Acadia Entity shall fail to make
any payment (whether of principal, interest or otherwise and regardless of
amount) in respect of any Material Obligations, when and as the same shall
become due and payable;

                    (g)     any event or condition occurs that results in any
Material Obligations of (i) the Borrower or any Significant Subsidiary becoming
due prior to their scheduled maturity or payment date, or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any such Material Obligations or any trustee or agent on
its or their behalf to cause any Material Obligations to become due prior to
their scheduled maturity or payment date or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to their scheduled maturity
or payment date (in each case after giving effect to any applicable cure period)
or (ii) any Perryville Entity and any Acadia Entity becoming due prior to their
scheduled maturity or payment date, or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
Material Obligations or any trustee or agent on its or their behalf to cause any
such Material Obligations to become due prior to their scheduled maturity or
payment date or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to their scheduled maturity or payment date, provided that this
clause (g) shall not apply to secured Indebtedness that becomes due solely as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

                    (h)     The Borrower or any of the Significant Subsidiaries
or any Perryville Entity and any Acadia Entity shall (i) suspend or discontinue
its business, (ii) make an assignment for the benefit of creditors, (iii)
generally not pay its debts as such debts become due, (iv) admit in writing its
inability to pay its debts as they become due, (v) file a voluntary petition in
bankruptcy, (vi) become insolvent (however such insolvency shall be evidenced),
(vii) file any petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment of debt, liquidation or dissolution or
similar relief under any present or future statute, law or regulation of any
jurisdiction, (viii) petition or apply to any tribunal for any receiver,
custodian or any trustee for any substantial part of its Property, (ix) be the
subject of any such proceeding filed against it which remains undismissed for a
period of 45 days, (x) file any answer admitting or not contesting the material
allegations of any such petition filed against it or any order, judgment or
decree approving such petition in any such proceeding, (xi) seek, approve,
consent to, or acquiesce in any such proceeding, or in the appointment of any
trustee, receiver, sequestrator, custodian, liquidator, or fiscal agent for it,
or any substantial part of its Property, or an order is entered appointing any
such trustee, receiver, custodian, liquidator or fiscal agent and such order
remains in effect for 45 days, or (xii) take any formal action for the purpose
of effecting any of the foregoing or looking to the liquidation or dissolution
of the Borrower or any of the Significant Subsidiaries or any Perryville Entity
and any Acadia Entity, as the case may be; or

                    (i)     An order for relief is entered under the United
States bankruptcy laws or any other decree or order is entered by a court having
jurisdiction (i) adjudging the Borrower or any of the Significant Subsidiaries
or any Perryville Entity and any Acadia Entity bankrupt or insolvent, (ii)
approving as properly filed a petition seeking reorganization, liquidation,
arrangement, adjustment or composition of or in respect of Borrower or any of
the Significant Subsidiaries or any Perryville Entity and any Acadia Entity
under the United States bankruptcy laws or any other applicable Federal or state
law, (iii) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar

54

--------------------------------------------------------------------------------

official) of the Borrower or any of the Significant Subsidiaries or any
Perryville Entity and any Acadia Entity or of any substantial part of the
Property thereof, or (iv) ordering the winding up or liquidation of the affairs
of the Borrower or any of the Significant Subsidiaries or any Perryville Entity
and any Acadia Entity, and any such decree or order continues unstayed and in
effect for a period of 45 days; or

                    (j)     Judgments or decrees against the Borrower or any of
the Material Subsidiaries aggregating in excess of $10,000,000 (which shall not
be fully covered by insurance after taking into account any applicable
deductibles) shall remain unpaid, unstayed on appeal, undischarged, unbonded or
undismissed for a period of at least 30 days; or

                    (k)     Any Loan Document shall cease, for any reason, to be
in full force and effect or the Borrower shall so assert in writing or shall
disavow any of its obligations thereunder; or

                    (l)     an ERISA Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect; or

                    (m)     Any authorization or approval or other action by any
Governmental Authority required for the execution, delivery or performance of
any Loan Document shall be terminated, revoked or rescinded or shall otherwise
no longer be in full force and effect; or

                    (n)     The Borrower (i) shall fail to own directly,
beneficially and of record 100% of the aggregate ordinary voting power
represented by the issued and outstanding equity securities of the Utility on a
fully diluted basis, (ii) shall at any time fail to be the sole member of the
Utility or (iii) shall fail to own directly or indirectly, beneficially and of
record 100% of the aggregate ordinary voting power represented by the issued and
outstanding equity securities of Evangeline on a fully diluted basis.

          Upon the occurrence of an Event of Default or at any time thereafter
during the continuance thereof, (a) if such event is an Event of Default
specified in clause (h) or (i) of this Article 9, the Aggregate Commitments
shall immediately and automatically terminate and the Loans, all accrued and
unpaid interest thereon and all other amounts owing under the Loan Documents
shall immediately become due and payable, and the Administrative Agent may, and,
upon the direction of the Required Lenders shall, exercise any and all remedies
and other rights provided in the Loan Documents, and (b) if such event is any
other Event of Default, any or all of the following actions may be taken: (i)
with the consent of the Required Lenders, the Administrative Agent may, and upon
the direction of the Required Lenders shall, by notice to the Borrower, declare
the Aggregate Commitments to be terminated forthwith, whereupon the Aggregate
Commitments shall immediately terminate, and (ii) with the consent of the
Required Lenders, the Administrative Agent may, and upon the direction of the
Required Lenders shall, by notice of default to the Borrower, declare the Loans,
all accrued and unpaid interest thereon, and all other amounts owing under the
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable, and the Administrative Agent may, and upon
the direction of the Required Lenders shall, exercise any and all remedies and
other rights provided pursuant to the Loan Documents. Except as otherwise
provided in this Section, presentment, demand, protest and all other notices of
any kind are hereby expressly waived. The Borrower hereby further expressly
waives and covenants not to assert any appraisement, valuation, stay, extension,
redemption or similar laws, now or at any time hereafter in force which might
delay, prevent or otherwise impede the performance or enforcement of any Loan
Document.

          In the event that the Aggregate Commitments shall have been terminated
or the Loans, accrued and unpaid interest thereon and all other amounts owing
under the Loan Documents shall have been

55

--------------------------------------------------------------------------------

declared due and payable pursuant to the provisions of this Section, any funds
received by the Administrative Agent and the Lenders from or on behalf of the
Borrower shall be applied by the Administrative Agent and the Lenders in
liquidation of the Loans and the obligations of the Borrower under the Loan
Documents in the following manner and order: (i) first, to the payment of
interest on, and then the principal portion of, any Loans which the
Administrative Agent may have advanced on behalf of any Lender for which the
Administrative Agent has not then been reimbursed by such Lender or the
Borrower; (ii) second, to the payment of any fees or expenses due to the
Administrative Agent from the Borrower hereunder, (iii) third, to reimburse the
Administrative Agent and the Lenders for any expenses (to the extent not paid
pursuant to clause (ii) above) due from the Borrower pursuant to the provisions
of Section 11.4; (iv) fourth, to the payment of accrued Facility Fees,
Utilization Fees, LC Fees and all other fees, expenses and amounts due under the
Loan Documents (other than principal of, and interest on, the Loans); (v) fifth,
to the payment of interest due on the Loans; (vi) sixth, to the payment of
principal outstanding on the Loans, pro rata according to each Lender's
aggregate outstanding Loans; and (vii) seventh, to the payment of any other
amounts owing to the Administrative Agent and the Lenders under any Loan
Document.

ARTICLE 10. THE ADMINISTRATIVE AGENT

          Section 10.0     Appointment

          Each Credit Party hereby irrevocably designates and appoints BNY as
the Administrative Agent of such Credit Party under the Loan Documents and each
such Credit Party hereby irrevocably authorizes BNY, as the Administrative Agent
for such Credit Party, to take such action on its behalf under the provisions of
the Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of the Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in any Loan Document,
(i) the Administrative Agent shall not have any duties or responsibilities other
than those expressly set forth therein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into the Loan Documents or otherwise
exist against the Administrative Agent and (ii) none of the Syndication Agent,
the Documentation Agent, the Managing Agent or the Co-Agents shall have any duty
or obligation under the Loan Documents.

          Section 10.2     Delegation of Duties

          The Administrative Agent may execute any of its duties under the Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
rely upon the advice of counsel concerning all matters pertaining to such
duties.

          Section 10.3     Exculpatory Provisions

          Neither the Administrative Agent nor any of its Related Parties shall
be (i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with the Loan Documents (except the Administrative
Agent for its own gross negligence or willful misconduct) or (ii) responsible in
any manner to any Credit Party for any recitals, statements, representations or
warranties made by the Borrower or any officer thereof contained in the Loan
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, the Loan Documents or for the value, validity, effectiveness,
genuineness, perfection, enforceability or sufficiency of any of the Loan
Documents or for any failure of the Borrower or any other Person to perform its
obligations thereunder. The Administrative Agent shall

56

--------------------------------------------------------------------------------

not be under any obligation to any Credit Party to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, the Loan Documents, or to inspect the properties, books or
records of the Borrower. The Administrative Agent shall not be under any
liability or responsibility whatsoever, as Administrative Agent, to the Borrower
or any other Person as a consequence of any failure or delay in performance, or
any breach, by any Lender of any of its obligations under any of the Loan
Documents.

          Section 10.4     Reliance by Administrative Agent

          The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, opinion, letter, cablegram, telegram, fax, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may treat each Credit Party,
or the Person designated in the last notice filed with it under this Section, as
the holder of all of the interests of such Credit Party in its Loans,
participations in Letters of Credit and in its Notes until written notice of
transfer, signed by such Credit Party (or the Person designated in the last
notice filed with the Administrative Agent) and by the Person designated in such
written notice of transfer, in form and substance satisfactory to the
Administrative Agent, shall have been filed with the Administrative Agent. The
Administrative Agent shall not be under any duty to examine or pass upon the
validity, effectiveness, enforceability, perfection or genuineness of the Loan
Documents or any instrument, document or communication furnished pursuant
thereto or in connection therewith, and the Administrative Agent shall be
entitled to assume that the same are valid, effective and genuine, have been
signed or sent by the proper parties and are what they purport to be. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under the Loan Documents unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under the Loan Documents in accordance with a request or direction of
the Required Lenders, and such request or direction and any action taken or
failure to act pursuant thereto shall be binding upon all the Credit Parties and
all future holders of the Notes.

          Section 10.5     Notice of Default

          The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the
Administrative Agent has received written notice thereof from a Credit Party or
the Borrower. In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall promptly give notice thereof to the Credit
Parties and the Borrower. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Required
Lenders, provided, however, that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Credit Parties.

          Section 10.6     Non-Reliance on Administrative Agent and Other
Lenders

          Each Credit Party expressly acknowledges that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to it and that no act by the Administrative Agent hereinafter,
including any review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Credit Party. Each Credit

57

--------------------------------------------------------------------------------

Party represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Credit Party, and
based on such documents and information as it has deemed appropriate, made its
own evaluation of and investigation into the business, operations, Property,
financial and other condition and creditworthiness of the Borrower and made its
own decision to enter into this Agreement. Each Credit Party also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Credit Party, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
evaluations and decisions in taking or not taking action under any Loan
Document, and to make such investigation as it deems necessary to inform itself
as to the business, operations, Property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Credit Parties by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Credit Party with any credit or other
information concerning the business, operations, Property, financial and other
condition or creditworthiness of the Borrower which may come into the possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates.

          Section 10.7     Administrative Agent in Its Individual Capacity

          BNY and its Related Parties may make loans to, accept deposits from,
issue letters of credit for the account of, and generally engage in any kind of
business with, the Borrower as though BNY were not Administrative Agent
hereunder. With respect to the Commitment and Loans made or renewed by BNY and
the Note issued to BNY, BNY shall have the same rights and powers under the Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms "Lender" and "Lenders" shall in each case
include BNY.

          Section 10.8     Successor Administrative Agent

          If at any time the Administrative Agent deems it advisable, in its
sole discretion, it may submit to each of the Lenders a written notice of its
resignation as Administrative Agent under the Loan Documents, such resignation
to be effective upon the earlier of (i) the written acceptance of the duties of
the Administrative Agent under the Loan Documents by a successor Administrative
Agent and (ii) on the 30th day after the date of such notice. Upon any such
resignation, the Required Lenders shall have the right to appoint from among the
Lenders a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders and accepted such
appointment in writing within 30 days after the retiring Administrative Agent's
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and with the consent of the Borrower, such consent not to
be unreasonably withheld and not to be required during the existence of an Event
of Default, appoint a successor Administrative Agent, which successor
Administrative Agent shall be a commercial bank organized under the laws of the
United States or any State thereof and having a combined capital, surplus, and
undivided profits of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent's rights, powers,
privileges and duties as Administrative Agent under the Loan Documents shall be
terminated. The Borrower and the Lenders shall execute such documents as shall
be necessary to effect such appointment. After any retiring Administrative
Agent's resignation as Administrative Agent, the provisions of the Loan
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under the Loan Documents. If at
any time there shall not be a duly appointed and acting Administrative Agent,
the Borrower agrees to make each payment due under the Loan Documents directly
to the Lenders entitled thereto during such time.

58

--------------------------------------------------------------------------------

ARTICLE 11. OTHER PROVISIONS

          Section 11.1     Amendments and Waivers

                    (a)     No failure or delay by any Credit Party in
exercising any right or power under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan and/or the issuance, amendment, extension or
renewal of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default at the time.

                    (b)     Neither any Loan Document nor any provision thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders,
provided that no such agreement shall (i) increase any Commitment of any Lender
without the written consent of such Lender or increase the Aggregate
Commitments, (ii) reduce the principal amount of any Loan or any reimbursement
obligation with respect to a LC Disbursement, or reduce the rate of any
interest, or reduce any fees, payable under the Loan Documents, without the
written consent of each Credit Party affected thereby, (iii) postpone the date
of payment at stated maturity of any Loan or the date of payment of any
reimbursement obligation with respect to an LC Disbursement, any interest or any
fees payable under the Loan Documents, or reduce the amount of, waive or excuse
any such payment, or postpone the stated termination or expiration of the
Commitments without the written consent of each Credit Party affected thereby,
(iv) change any provision hereof in a manner that would alter the pro rata
sharing of payments required by Section 3.2(b) or the pro rata reduction of
Commitments required by Section 2.5(c) or the pro rata funding of Revolving
Credit Loans required by Section 2.3(b), without the written consent of each
Credit Party affected thereby, (v) change any of the provisions of this Section
or the definition of the term "Required Lenders" or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, or change the currency in which Loans are to be made, Letters of
Credit

are to be issued or payment under the Loan Documents are to be made, or add
additional borrowers without the written consent of each Lender, and provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Issuing Bank hereunder
without the prior written consent of the Administrative Agent or the Issuing
Bank, as applicable.



          Section 11.2     Notices

          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:

                    (a)     if to the Borrower, to it at 2030 Donahue Ferry
Road, Pineville, LA 71360-5226; Attention: Michael Sawrie (Telephone:
(318) 484-7589; Facsimile: (318) 484-7697);

59

--------------------------------------------------------------------------------

 

                    (b)     if to the Administrative Agent, or BNY as Issuing
Bank, to it at Agency Funding Administration, One Wall Street, 18th Floor, New
York, New York 10286, Attention of: Sandra Morgan, Agency Function
Administration, 18th Floor, (Telephone No. (212) 635-4692); Facsimile No.
(212) 635-6365 or 6366 or 6367, with a copy to The Bank of New York, at Energy
Industries Division, One Wall Street, 19th Floor, New York, New York 10286,
Attention of: Steven Kalachman (Telephone No. (212) 635-7881; Facsimile No.
(212) 635-7923 or 7924); and

                    (c)     if to any other Credit Party, to it at its address
(or facsimile number) set forth in its Administrative Questionnaire;

provided that any notice, request or demand by the Borrower to or upon the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.4, 2.5, 2.6 or
2.7 shall not be effective until received. Any party to a Loan Document may rely
on signatures of the parties thereto which are transmitted by facsimile or other
electronic means as fully as if originally signed. Any party hereto may change
its address or facsimile number for notices and other communications hereunder
by notice to the other parties hereto. All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.

          Section 11.3     Survival

          All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of any Loan Document and the
making of any Loans and the issuance of any Letter of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any LC Disbursement or any fee or any
other amount payable under the Loan Documents is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.10, 2.11, 2.12, 2.13, 11.4, 11.10
and 11.11 and Article 10 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans and the LC Disbursements, the expiration or termination
of the Letters of Credit and the termination of the Commitments or the
termination of this Agreement or any provision hereof.

          Section 11.4     Expenses; Indemnity; Damage Waiver

                    (a)     The Borrower shall pay (i) all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of each Loan
Document or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated thereby shall be consummated),
(ii) all reasonable out-of-pocket costs and expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket costs and expenses incurred by any Credit Party, including the
reasonable fees, charges and disbursements of any counsel for any Credit Party
and any expert witness fees, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable

60

--------------------------------------------------------------------------------

out-of-pocket costs and expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

                    (b)     The Borrower shall indemnify each Credit Party and
each Related Party thereof (each such Person being called an "Indemnified
Party") against, and hold each Indemnified Party harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnified Party, incurred by
or asserted against any Indemnified Party arising out of, in connection with, or
as a result of (i) the execution or delivery of any Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the transactions contemplated by the Loan Documents, (ii) any
Loan or Letter of Credit or the use of the proceeds thereof including any
refusal of the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of the Subsidiaries or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnified Party is a party thereto,
provided that such indemnity shall not, as to any Indemnified Party, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Party or arising solely from claims between one
such Indemnified Party and another such Indemnified Party.

                    (c)     To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or the Issuing Bank
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent or the Issuing Bank, as applicable, an amount equal
to the product of such unpaid amount multiplied by a fraction, the numerator of
which is the sum of such Lender's unused Commitments plus the outstanding
principal balance of such Lender's Loans and the denominator of which is the sum
of the unused Commitments plus the outstanding principal balance of all Lenders
Loans (in each case determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought or, in the event that no Lender shall
have any unused Commitments or outstanding Loans at such time, as of the last
time at which any Lender had any unused Commitments or outstanding Loans),
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as applicable, was incurred by or asserted against
the Administrative Agent or the Issuing Bank, as applicable, in its capacity as
such.

                    (d)     To the extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against any Indemnified
Party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct and actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement,
instrument or other document contemplated thereby, the transactions contemplated
by the Loan Documents or any Loan or any Letter of Credit or the use of the
proceeds thereof.

                    (e)     All amounts due under this Section shall be payable
promptly but in no event later than ten days after written demand therefor.

61

--------------------------------------------------------------------------------

          Section 11.5     Lending Offices

          Each Lender shall have the right at any time and from time to time to
transfer its Loans to a different office, provided that such Lender shall
promptly notify the Administrative Agent and the Borrower of any such change of
office. Such office shall thereupon become such Lender's Domestic Lending Office
or Eurodollar Lending Office, as the case may be, provided, however, that no
such Lender shall be entitled to receive any greater amount under Section 2.11,
2.12 or 2.13 as a result of a transfer of any such Loans to a different office
of such Lender than it would be entitled to immediately prior thereto unless
such claim would have arisen even if such transfer had not occurred.

          Section 11.6     Assignments and Participations

                    (a)     The provisions of the Loan Documents shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Credit Party (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void). Nothing
in the Loan Documents, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each Credit Party) any legal or equitable right, remedy or
claim under or by reason of any Loan Document.

                    (b)     Any Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under the Loan
Documents (including all or a portion of its Commitment or obligations in
respect of its LC Exposure and the applicable Loans at the time owing to it),
provided that (i) except in the case of an assignment to a Lender or an
Affiliate or an Approved Fund of a Lender, each of the Borrower, the
Administrative Agent and the Issuing Bank must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed)),
(ii) except in the case of an assignment to a Lender or an Affiliate or an
Approved Fund of a Lender or an assignment of the entire remaining amount of the
assigning Lender's Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance Agreement with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the Borrower and
the Administrative Agent otherwise consent, (iii) no assignments to the Borrower
or any of its Affiliates shall be permitted, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance Agreement together with, unless otherwise agreed by the
Administrative Agent, a processing and recordation fee of $3,500, and (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire, and provided further, that any consent of the
Borrower otherwise required under this paragraph shall not be required if a
Default has occurred and is continuing. Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Acceptance Agreement, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance Agreement, have the rights and obligations of
a Lender under the Loan Documents, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance Agreement,
be released from its obligations under the Loan Documents (and, in the case of
an Assignment and Acceptance Agreement covering all of the assigning Lender's
rights and obligations under the Loan Documents, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.11,
2.12, 2.13 and 11.4). Any assignment or transfer by a Lender of rights or
obligations under the Loan Documents that does not comply with this paragraph
shall be treated for purposes of the Loan Documents as a sale by such Lender of
a participation in such rights and obligations in accordance with paragraph (e)
of this Section.

62

--------------------------------------------------------------------------------

                    (c)     The Administrative Agent, acting for this purpose as
an agent of the Borrower, shall maintain at one of its offices in New York City
a copy of each Assignment and Acceptance Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Revolving Credit Loans owing to, each
Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive absent clearly demonstrable error,
and the Borrower and each Credit Party may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Credit Party,
at any reasonable time and from time to time upon reasonable prior notice.

                    (d)     Upon its receipt of a duly completed Assignment and
Acceptance Agreement executed by an assigning Lender and an assignee, the
assignee's completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Acceptance Agreement and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

                    (e)     Any Lender may, without the consent of the Borrower
or any Credit Party, sell participations to one or more banks or other entities
other than the Borrower or any of its Affiliates (each such bank or other entity
being called a "Participant") in all or a portion of such Lender's rights and
obligations under the Loan Documents (including all or a portion of its
Commitment, LC Exposure, and outstanding Revolving Credit Loans owing to it),
provided that (i) such Lender's obligations under the Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower
and the Credit Parties shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under the Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of any Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 11.1(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.11, 2.12 and 2.13 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.9 as though it were a
Lender, provided that such Participant agrees to be subject to Section 3.2(c) as
though it were a Lender.

                    (f)     A Participant shall not be entitled to receive any
greater payment under Section 2.11 or 2.12 than the Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower's prior written consent. A Participant that would be a Lender organized
under the laws of a jurisdiction other than the United States or any State
thereof if it were a Lender shall not be entitled to the benefits of Section
2.11 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.11(d) as though it were a Lender.

                    (g)     Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under the Loan Documents
to secure obligations of such Lender, including any

63

--------------------------------------------------------------------------------

pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest,
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations under the Loan Documents or substitute any
such pledgee or assignee for such Lender as a party hereto.

          Section 11.7     Counterparts; Integration; Effectiveness

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which, when taken together, shall constitute but one contract. This Agreement
and any separate letter agreements with respect to fees payable to any Credit
Party or the syndication of the credit facilities established hereunder
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Article 5,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties and thereafter shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Delivery of
an executed counterpart of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

          Section 11.8     Severability

          In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

          Section 11.9     Right of Set-off

          In addition to any rights and remedies of the Lenders provided by law,
upon the occurrence of an Event of Default and the acceleration of the
obligations owing in connection with the Loan Documents, or at any time upon the
occurrence and during the continuance of an Event of Default under clause (a) of
Article 9, each Lender shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
not prohibited by applicable law, to set-off and apply against any indebtedness,
whether matured or unmatured, of the Borrower to such Lender, any amount owing
from such Lender to the Borrower, at, or at any time after, the happening of any
of the above-mentioned events. To the extent not prohibited by applicable law,
the aforesaid right of set-off may be exercised by such Lender against the
Borrower or against any trustee in bankruptcy, custodian, debtor in possession,
assignee for the benefit of creditors, receiver, or execution, judgment or
attachment creditor of the Borrower, or against anyone else claiming through or
against the Borrower or such trustee in bankruptcy, custodian, debtor in
possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of
set-off shall not have been exercised by such Lender prior to the making, filing
or issuance, or service upon such Lender of, or of notice of, any such petition,
assignment for the benefit of creditors, appointment or application for the
appointment of a receiver, or issuance of execution, subpoena, order or warrant.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set-off and

64

--------------------------------------------------------------------------------

application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

          Section 11.10     Governing Law; Jurisdiction; Consent to Service of
Process

                    (a)     This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

                    (b)     The Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any other Credit Party may otherwise have
to bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower, or any of its property, in the courts of any
jurisdiction.

                    (c)     The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

                    (d)     Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 11.2. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.



          Section 11.11     WAIVER OF JURY TRIAL

          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS CREDIT AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

65

--------------------------------------------------------------------------------

          Section 11.2     Headings

          Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

66

--------------------------------------------------------------------------------

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

IN WITNESS WHEREOF, the parties hereto have caused this 364-Day Credit Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.



CLECO CORPORATION

By:                                                                  



Name:                                                              



Title:                                                                





 

--------------------------------------------------------------------------------

 

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

 



THE BANK OF NEW YORK, Individually

and as Administrative Agent

By:                                                                  



Name:                                                              



Title:                                                                







--------------------------------------------------------------------------------

 

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

 



BANK ONE, NA, Individually

and as Syndication Agent

By:                                                                  



Name:                                                              



Title:                                                                





 

--------------------------------------------------------------------------------

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

 



WESTDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH,
Individually and as Documentation Agent

By:                                                                  



Name:                                                              



Title:                                                                









By:                                                                  



Name:                                                              



Title:                                                                





--------------------------------------------------------------------------------

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

 



THE BANK OF TOKYO-MITSUBISHI, LTD.,
Individually and as Managing Agent

By:                                                                  



Name:                                                              



Title:                                                                









By:                                                                  



Name:                                                              



Title:                                                                





 

--------------------------------------------------------------------------------

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

 



CREDIT SUISSE FIRST BOSTON,
Individually and as a Co-Agent

By:                                                                  



Name:                                                              



Title:                                                                









By:                                                                  



Name:                                                              



Title:                                                                





 

--------------------------------------------------------------------------------

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

 



SOCIETE GENERALE,
Individually and as a Co-Agent

By:                                                                  



Name:                                                              



Title:                                                                





 

--------------------------------------------------------------------------------

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

 



AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED

By:                                                                  



Name:                                                              



Title:                                                                





 

--------------------------------------------------------------------------------

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

 



DEXIA CREDIT LOCAL, NEW YORK AGENCY

By:                                                                  



Name:                                                              



Title:                                                                





By:                                                                  



Name:                                                              



Title:                                                                





 

--------------------------------------------------------------------------------

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

 



REGIONS BANK

By:                                                                  



Name:                                                              



Title:                                                                





 

--------------------------------------------------------------------------------

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

 



WHITNEY NATIONAL BANK

By:                                                                  



Name:                                                              



Title:                                                                





 

--------------------------------------------------------------------------------

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

 



HIBERNIA NATIONAL BANK

By:                                                                  



Name:                                                              



Title:                                                                





 

 

--------------------------------------------------------------------------------

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

 



BANK HAPOALIM B.M.

By:                                                                  



Name:                                                              



Title:                                                                





By:                                                                  



Name:                                                              



Title:                                                                





 

--------------------------------------------------------------------------------

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

 



FORTIS CAPITAL CORP.

By:                                                                  



Name:                                                              



Title:                                                                





By:                                                                  



Name:                                                              



Title:                                                                





 

--------------------------------------------------------------------------------

CLECO CORPORATION
364 DAY CREDIT AGREEMENT

 



KBC BANK N.V.

By:                                                                  



Name:                                                              



Title:                                                                





By:                                                                  



Name:                                                              



Title:                                                                





 

--------------------------------------------------------------------------------

